USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 1 of 151


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF INDIANA


                                    )
 UNITED STATES OF AMERICA,          )
                                    )
      Plaintiff,                    )
                                    )
               v.                   )
                                    )     Civil Action No. 20-386
 CITY OF GARY, INDIANA,             )
                                    )
      Defendant.                    )
                                    )
                                    )



                              CONSENT DECREE
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 2 of 151


                                                       TABLE OF CONTENTS

 I.             JURISDICTION AND VENUE...................................................................................... 1

 II.            APPLICABILITY ........................................................................................................... 2

 III.           DEFINITIONS ................................................................................................................ 2

 IV.            COMPLIANCE REQUIREMENTS ............................................................................... 4

      A. GCCS Design Plan Implementation .................................................................................... 4
      B. GCCS Operation and Monitoring Requirements ................................................................. 5
      C. Surface Emissions ................................................................................................................ 7
      D. Cover Integrity ..................................................................................................................... 9
      E. Gas Probes and Landfill Gas Migration............................................................................... 9
      F.    Permits ................................................................................................................................. 9
      G. Approval of Deliverables ................................................................................................... 10
 V.             CIVIL PENALTY ......................................................................................................... 11

 VI.            REPORTING REQUIREMENTS ................................................................................. 11

 VII.           STIPULATED PENALTIES ......................................................................................... 14

 VIII.          FORCE MAJEURE ....................................................................................................... 16

 IX.            DISPUTE RESOLUTION ............................................................................................. 17

 X.             RIGHT OF ENTRY AND INFORMATION COLLECTION AND RETENTION ..... 18

 XI.            EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS ...................................... 19

 XII.           COSTS ........................................................................................................................... 20

 XIII.          NOTICES ....................................................................................................................... 20

 XIV.           EFFECTIVE DATE ....................................................................................................... 21

 XV.            RETENTION OF JURISDICTION ............................................................................... 22

 XVI.           MODIFICATION .......................................................................................................... 22

 XVII.          TERMINATION ............................................................................................................ 22

                                                                           i
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 3 of 151


 XVIII. PUBLIC PARTICIPATION .......................................................................................... 22

 XIX.       SIGNATORIES/SERVICE ............................................................................................ 23

 XX.        INTEGRATION............................................................................................................. 23

 XXI.       FINAL JUDGMENT ..................................................................................................... 23

 XXII.      APPENDICES................................................................................................................ 23

                                               TABLE OF APPENDICES

         Appendix 1                      GCCS Design Plan

         Appendix 2                      Wellhead Monitoring SOP

         Appendix 3                      Surface Monitoring SOP

         Appendix 4                      Cover Integrity SOP




                                                                   ii
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 4 of 151


                                      CONSENT DECREE

         WHEREAS, Plaintiff United States of America (“United States”), on behalf of the United
 States Environmental Protection Agency (“EPA”), filed a Complaint in this action concurrently
 with this Consent Decree alleging that the Defendant, the City of Gary, Indiana (“Gary”),
 violated: (1) the National Emission Standards for Hazardous Air Pollutants (“NESHAP”)
 provisions of the Clean Air Act (“CAA” or “Act”), 42 U.S.C. § 7412, and its implementing
 regulations, including the NESHAP regulations codified at 40 C.F.R. Part 63, Subpart AAAA;
 (2) the provisions of the federally-enforceable state implementation plan (“SIP”) for Indiana that
 incorporates the relevant requirements of the NESHAP; (3) New Source Performance Standards
 (“NSPS”) for municipal solid waste landfills at 40 C.F.R. Part 60, Subpart WWW; (4) Emission
 Guidelines (“EG”) for existing municipal solid waste landfills at 40 C.F.R. Part 60, Subpart Cc;
 and (5) Gary’s Title V operating permit;

        WHEREAS, the Complaint alleges that the above violations took place at the municipal
 solid waste landfill at 1900 Burr Street in Gary, Indiana, owned and operated by Gary (“Facility”
 or “Landfill”);

        WHERAS, Gary represents that the Landfill began accepting waste in the mid-1950’s,
 ceased receiving waste in June of 1997, and was capped under the direction and oversight of the
 Indiana Department of Environmental Management (“IDEM”) in 1998 with an alternative cover
 system design approved by IDEM;

          WHEREAS, Gary represents that the Landfill cover system included a geosynthetic clay
 liner covered by sand and beachgrass that was primarily designed to prevent stormwater
 infiltration rather than landfill gas collection considerations;

         WHEREAS, Gary does not admit any liability to the United States arising out of the
 transactions or occurrences alleged in the Complaint;

        WHEREAS, the United States and Gary (the “Parties”) recognize, and the Court by
 entering this Consent Decree finds, that this Consent Decree has been negotiated by the Parties in
 good faith and will avoid litigation between the Parties and that this Consent Decree is fair,
 reasonable, and in the public interest;

         NOW, THEREFORE, before the taking of any testimony, without the adjudication or
 admission of any issue of fact or law except as provided in Section I (Jurisdiction and Venue),
 and with the consent of the Parties, IT IS HEREBY ADJUDGED, ORDERED, AND DECREED
 as follows:

                             I.    JURISDICTION AND VENUE

               This Court has jurisdiction over the subject matter of this action pursuant to 28
 U.S.C. §§ 1331, 1345, 1355, 1362, and 1367, and Section 113(b) of the CAA, 42 U.S.C. §
 7413(b), and over the Parties. Venue lies in this District pursuant to Section 113(b) of the CAA,
 42 U.S.C. § 7413(b), and 28 U.S.C. §§ 1391(b) and (c) and 1395(a), because the violations
                                                  1
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 5 of 151


 alleged in the Complaint are alleged to have occurred in, and Gary conducts business in, this
 judicial district. Gary consents to this Court’s jurisdiction over this Consent Decree and any
 action to enforce this Consent Decree, and to venue in this judicial district.

               For purposes of this Consent Decree, Gary agrees that the Complaint states claims
 upon which relief may be granted pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b).

                                   II.     APPLICABILITY

               The obligations of this Consent Decree apply to and are binding upon the United
 States and upon Gary and any successors, assigns, or other entities or persons otherwise bound
 by law.

                 No transfer of ownership or operation of the Facility, whether in compliance with
 the procedures of this Paragraph or otherwise, shall relieve Gary of its obligation to ensure that
 the terms of the Decree are implemented. At least 30 Days prior to such transfer, Gary shall
 provide a copy of this Consent Decree to the proposed transferee and shall simultaneously
 provide written notice of the prospective transfer, together with a copy of the proposed written
 agreement, to EPA Region 5, the United States Attorney for the Northern District of Indiana, and
 the United States Department of Justice, in accordance with Section XIII (Notices). Any attempt
 to transfer ownership or operation of the Facility without complying with this Paragraph
 constitutes a violation of this Decree.

                 Gary shall provide a copy of this Consent Decree to all officers, employees, and
 agents whose duties might reasonably include compliance with any provision of this Decree, as
 well as to any contractor retained to perform work required under this Consent Decree. Gary
 shall condition any such contract upon performance of the work in conformity with the terms of
 this Consent Decree.

                In any action to enforce this Consent Decree, Gary shall not raise as a defense the
 failure by any of its officers, directors, employees, agents, or contractors to take any actions
 necessary to comply with the provisions of this Consent Decree. Nothing in this Paragraph shall
 preclude Gary from invoking Force Majeure pursuant to Section VIII.

                                    III.    DEFINITIONS

                 Terms used in this Consent Decree that are defined in the CAA or in federal and
 state regulations promulgated pursuant to the CAA shall have the meaning assigned to them in
 the CAA or such regulations, unless otherwise provided in this Decree. Whenever the terms set
 forth below are used in this Consent Decree, including attached appendices, the following
 definitions shall apply:

            a.       “Active Collection System” shall mean a gas collection system that uses
Gas Mover Equipment.



                                                 2
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 6 of 151


                b.       “Active Gas Extraction Well” shall mean a vertical or horizontal
perforated pipe placed in a drilled vertical or horizontal hole in the ground or surface of the
landfill designed to extract landfill gas through the use of active vacuum applied by the Gas
Mover Equipment.

                c.      “Boundary Gas Extraction Well” shall mean an Active Gas Extraction
Well that is located outside or on the border of the Waste Footprint of the Landfill and is used
primarily to reduce landfill gas migration.

               d.       “Complaint” shall mean the complaint filed by the United States in this
action.

               e.       “Consent Decree” or “Decree” shall mean this Decree and all appendices
attached hereto.

                f.      “Cover Integrity” shall mean the state of the landfill cover relative to its
original state and intended purpose.

               g.       “Day” shall mean a calendar day. In computing any period of time under
this Consent Decree, where the last day would fall on a Saturday, Sunday, or federal or State
holiday, the period shall run until the close of business of the next working day.

              h.      “Effective Date” or “Date of Entry” shall have the meaning given in
Section XIV (Effective Date).

              i.      “EPA” shall mean the United States Environmental Protection Agency
and any successor departments or agencies.

               j.       “Flare” shall mean an open combustor without enclosure or shroud.

               k.       “Gas Collection and Control System” or “GCCS” shall mean the gas
collection and control system at the Landfill.

              l.       “Gas Mover Equipment” shall mean the equipment (i.e., fan, blower,
compressor) used to transport landfill gas through the header system.

               m.       “Gas Probe” shall mean a small perforated pipe placed in a drilled vertical
hole at the Landfill boundary that is monitored for potential landfill gas migration.

               n.       “Gas Well” shall mean an Active Gas Extraction Well or Passive Gas
Well.

               o.       “GCCS Design Plan” or “Design Plan” shall mean the written plan that
outlines how Gary intends to design, construct, and operate a system at the Landfill that conforms
to the requirements in the landfill NSPS.



                                                   3
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 7 of 151


               p.       “Interior Well” shall mean any Active Gas Extraction Well, Passive Gas
Well, or similar such gas collection component located inside the perimeter of the Waste
Footprint. A perimeter well located outside the Waste Footprint is not an interior well.

                q.      “Landfill” shall mean the municipal solid waste landfill at 1900 Burr
Street in Gary, Indiana, owned and operated by Gary.

               r.       “Month” shall mean calendar month.

             s.         “Paragraph” shall mean a portion of this Consent Decree identified by an
Arabic numeral.

               t.       “Passive Collection System” shall mean a gas collection system that solely
uses positive pressure within the landfill to move the gas rather than using Gas Mover Equipment.

                 u.      “Passive Gas Well” shall mean a vertical or horizontal perforated pipe
placed in a drilled vertical or horizontal hole in the ground or surface of the landfill designed to
extract landfill gas through the use of the positive pressure of the landfill rather than the Gas
Mover Equipment.

                v.       “Permit” shall mean Gary’s Title V Permit, No. T089-34007-00143, and
all revisions, modifications, renewals, and successors to this permit.

            w.          “Section” shall mean a portion of this Consent Decree identified by a
Roman numeral.

               x.       “United States” shall mean the United States of America, acting on behalf
of EPA.

               y.       “VOCs” shall mean volatile organic compounds.

              z.        “Waste Footprint” shall mean the area within the Landfill boundary where
waste was placed.

                          IV.    COMPLIANCE REQUIREMENTS

          A.    GCCS Design Plan Implementation

                 GCCS Design Plan Implementation. Gary shall comply with the GCCS Design
 Plan, attached to this Consent Decree as Appendix 1. All GCCS improvements described in the
 Design Plan shall be completed by two years from the date of lodging of the Consent Decree.
 Any possible amendments to the GCCS Design Plan must be submitted to EPA for review and
 approval in accordance with Section IV.G.




                                                   4
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 8 of 151


          B.       GCCS Operation and Monitoring Requirements

                   GCCS Wellhead Monitoring.

                 a.     Active Gas Extraction Wells. Gary shall monitor the gauge pressure,
 oxygen concentration, and temperature at each Active Gas Extraction Well at the frequency
 listed in Table 1 below.

 Table 1: Frequency of GCCS Active Gas Extraction Well Monitoring

                       Start Activity                Finish Activity         Frequency
               Date of Entry                 GCCS Installation               Monthly
               GCCS Installation             Six Months after GCCS           Twice
                                             Installation                    Monthly
               Six Months after GCCS         Consent Decree Termination      Monthly
               Installation


                b.     Passive Gas Wells. Gary shall monitor the temperature and oxygen
 concentration at each Passive Gas Well on a monthly basis.

                 c.      Wellhead Monitoring Standard Operating Procedure. Gary shall follow a
 standard operating procedure for wellhead monitoring (“Wellhead Monitoring SOP”) that
 includes background information, equipment description, equipment servicing, calibration
 procedures, monitoring procedures, follow-up monitoring, quality assurance, and all forms that
 must be filled out for each monitoring event or during well servicing. The Wellhead Monitoring
 SOP is attached to this Consent Decree as Appendix 2.

                   Compliance Provisions and Operational Standards for Active Gas Extraction
 Wells.

                 a.     Pursuant to subparagraph 9.a, Gary shall monitor the Active Gas
 Extraction Wells to determine whether they are operating (i) under negative pressure; (ii) with a
 landfill gas temperature less than 55ºC; and (iii) with an oxygen level less than 5%.

                b.     If an Active Gas Extraction Well is not operating within one or more of
 the operational parameters under Paragraph 10.a, Gary shall initiate corrective action to correct
 the exceedance within 5 Days from the initial measurement. Any attempted corrective measure
 must not cause exceedances of other operational or performance standards.

               c.     If Gary is unable to correct the exceedance within 5 Days of the initial
 measurement of an exceedance, Gary shall conduct a root cause analysis and correct the
 exceedance as soon as practicable, but no later than 60 Days after the exceedance was first
 measured.

                  d.     If corrective action is expected to take longer than 60 Days to complete
 after the initial measurement of the exceedance, Gary shall submit to EPA for review and
                                                    5
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 9 of 151


 approval in accordance with Section IV.G. the root cause analysis and either (i) a corresponding
 implementation timeline for further corrective action or (ii) proposed alternative operational
 parameters for the Active Gas Extraction Well. In the event Gary proposes an alternative
 operational parameter for an Active Gas Extraction Well, EPA shall consider site-specific
 conditions and limitations when evaluating Gary’s proposal.

                e.     To determine oxygen level pursuant to subparagraph 10.a, Gary shall
 utilize an oxygen meter using EPA Method 3A or 3C except the following:

                      i.      The span must be set so that the regulatory limit is between 20 and 50
                              percent of the span;

                    ii.       A data recorder is not required;

                    iii.      Only two calibration gases are required, a zero and a span, and
                              ambient air may be used as the span;

                    iv.       A calibration error check is not required; and

                     v.       The allowable sample bias, zero drift, and calibration drift are ±10
                              percent.

                  f.     Active Collection System Flare Operation and Monitoring. Gary shall
 install, calibrate, maintain, and operate the GCCS Gas Mover Equipment and Active Collection
 System Flare according to the manufacturer’s specifications.

                      i.      Each Active Collection System Flare shall have a heat sensing device,
                              such as an ultraviolet beam sensor or thermocouple at the pilot light or
                              flame itself, to indicate the continuous presence of a flame, as well as a
                              device that records flow to the Flare every 15 minutes.

                    ii.       Gary shall operate the GCCS Gas Mover Equipment and Active
                              Collection System Flare such that all collected gases are vented to the
                              Active Collection System Flare. In the event that the GCCS Gas
                              Mover Equipment or the Active Collection System Flare is inoperable,
                              the GCCS Gas Mover Equipment shall be shut down and all valves in
                              the GCCS contributing to venting of the gas to the atmosphere shall be
                              closed within one hour. The Active Collection System Flare must be
                              operated at all times when the collected gas is routed to it.

               Compliance Provisions and Operational Standards for Passive Gas Wells.

               a.          Passive Gas Well Flare Operation and Monitoring.

                      i.      Gary shall operate the Passive Gas Well Flares at all times that the
                              Passive Gas Wells are open.


                                                    6
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 10 of 151


                   ii.     Gary shall inspect each Passive Gas Well Flare weekly to determine
                           whether a flame is present and operable. If a Passive Gas Well Flare is
                           inoperable, the Passive Gas Well shall be closed so as to not vent the
                           gas to the atmosphere within one hour after Gary becomes aware that
                           the Passive Gas Well Flare is inoperable. Gary shall relight the
                           Passive Gas Well and, if necessary, repair the Passive Gas Well Flare
                           so that it is operable within 5 Days of the initial weekly inspection
                           where it was found inoperable.

                  iii.     If Passive Gas Well Flares are operational (i.e. repair or maintenance
                           is not necessary), but the Passive Gas Well Flares will not light
                           because of insufficient landfill gas flow, the Passive Gas Well shall be
                           closed so as not to vent gas to the atmosphere within one hour after
                           Gary determines the Passive Gas Well Flare will not light because of
                           insufficient gas flow. Within 7 Days of an inspection where it was
                           found a Passive Gas Well would not light because of insufficient
                           landfill gas flow, Gary shall reopen the Passive Gas Well valve and
                           attempt to relight the Passive Gas Well Flare. Gary shall ensure that
                           the insufficient landfill gas flow is not due to a pinched well or other
                           condition of the Passive Gas Well that can be fixed or repaired.

        C.      Surface Emissions

                 Methane Concentration Standard. Gary shall operate the GCCS so that the
 methane concentration is less than 500 parts per million (“ppm”) above background at the
 surface of the Landfill.

                Surface Monitoring SOP. Gary shall follow a SOP that outlines all procedures
 necessary for surface monitoring (“Surface Monitoring SOP”). Consistent with the requirements
 of Paragraph 14, the Surface Monitoring SOP shall include background information, equipment
 description, equipment servicing, calibration procedures, monitoring route and description,
 follow-up monitoring procedure, quality control measures, and forms that should be completed
 during every monitoring event or equipment servicing. The Surface Monitoring SOP is attached
 to this Consent Decree as Appendix 3.

              Determining Compliance with Methane Concentration Standard. The following
 procedures must be used to determine compliance with the 500 ppm surface methane operational
 standard:

                 a.      Gary shall monitor surface concentrations of methane along the entire
 perimeter of the gas collection area and along a pattern that traverses the Landfill at 15-meter
 intervals for each gas collection area on a quarterly basis. If surface measurements of methane
 concentration do not exceed 500 ppm for six months, Gary may adjust the monitoring pattern to
 30-meter intervals. Surface emission monitoring must be performed in accordance with section
 8.3.1 of EPA Method 21, except that the probe inlet must be placed within 5 to 10 centimeters
 above the ground. Monitoring must be performed during typical meteorological conditions.

                                                 7
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 11 of 151


 Gary shall record the path traveled for each monitoring event using a Global Positioning System
 (“GPS”) unit and shall mark all locations where a surface exceedance is measured.

                 b.      In addition to the monitoring required by subparagraph 14.a, Gary shall
 monitor and report on a quarterly basis any location where visual observations indicate potential
 elevated concentrations of landfill gas, such as distressed vegetation and cracks or seeps in the
 cover and all cover penetrations. Gary shall use an organic vapor analyzer, flame ionization
 detector, or other portable monitor meeting the following specifications:

                       i.      The portable analyzer must meet the instrument specifications
                               provided in section 6 of Method 21, except that “methane” replaces all
                               references to “VOC”;

                     ii.       The calibration gas must be methane, diluted to a nominal
                               concentration of 500 ppm in air;

                     iii.      To meet the performance evaluation requirements in section 8.1 of
                               EPA Method 21, the instrument evaluation procedures of section 8.1
                               of EPA Method 21 must be used; and

                     iv.       The calibration procedures provided in sections 8 and 10 of EPA
                               Method 21 must be followed immediately before commencing a
                               surface monitoring survey.

                 c.     Gary shall measure the background concentrations of methane by moving
 the probe inlet upwind and downwind outside the boundary of the Landfill at a distance of at
 least 30 meters from the perimeter wells.

                Exceedances of the Methane Concentration Standard. Gary shall take the
 following actions in the event of an exceedance of the methane concentration standard of 500
 ppm:

                a.          Gary shall mark and record the location of each monitored exceedance.

                b.     Gary shall perform cover maintenance and/or make adjustments to the
 vacuum of the adjacent wells to increase the gas collection in the vicinity of each exceedance.
 Gary shall re-monitor the location within 10 Days of detecting the exceedance.

                 c.      If re-monitoring of the location shows a second exceedance, Gary shall
 take additional corrective action and re-monitor the location again within 10 Days of the second
 exceedance. If the re-monitoring shows a third exceedance for the same location, Gary must
 take the action specified in subparagraph 15.e below, and no further monitoring of that location
 is required until the action specified in subparagraph 15.e has been taken.

                d.      Any location that initially showed an exceedance but has a methane
 concentration less than 500 ppm methane above background at the 10-Day re-monitoring
 specified in subparagraph 15.b or c above must be re-monitored 30 Days from the initial
                                                    8
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 12 of 151


 exceedance. If the 30-Day re-monitoring shows a concentration less than 500 ppm above
 background, no further monitoring of that location is required until the next quarterly monitoring
 period.

                    i.     If the 30-Day re-monitoring shows a second exceedance for the
                           quarter, Gary shall take the actions specified in subparagraph 15.c.

                   ii.     If the 30-Day re-monitoring shows a third exceedance for the quarter,
                           Gary shall take the actions specified in subparagraph 15.e.

                e.       For any location where monitored methane concentration equals or
 exceeds 500 ppm above background three times within a quarterly period, Gary shall either: (i)
 install a new well or other collection device or (ii) convert a nearby Passive Gas Well to an
 Active Gas Extraction Well and connect the well to the Active Collection System within 120
 Days of the initial exceedance.

        D.      Cover Integrity

                 Gary shall implement a program to monitor for cover integrity issues on a
 monthly basis and shall implement cover repairs as necessary. Gary shall follow a standard
 operating procedure for cover integrity inspections (“Cover Integrity SOP”). The Cover
 Integrity SOP shall address: slope drainage, evidence of gas/leachate, vegetation quality issues,
 erosion on cover and slopes, damage from external sources (humans, animals, etc.), and surface
 cracks or fissures. Gary shall keep a record of all cover integrity inspections including
 deficiencies found and a timeline for the repairs made to the cover. The Cover Integrity SOP is
 attached to this Consent Decree as Appendix 4.

        E.      Gas Probes and Landfill Gas Migration

                Gary shall monitor the Gas Probes on a weekly basis and record the gas quality in
 each probe including the concentrations of methane, oxygen, and carbon dioxide in each Gas
 Probe.

                a.    If Gary is able to demonstrate that methane levels are below the lower
 explosive level (“LEL”) of 5% methane for four consecutive weeks at a Gas Probe, then Gary
 may decrease monitoring frequency of that Gas Probe to a monthly basis.

                 b.      If Gary monitors a methane level above the LEL of 5% methane for four
 consecutive weeks (or two consecutive months if monitoring on a monthly basis) at a Gas Probe,
 then Gary shall: (i) install a new well or other collection device within 120 Days of the initial
 exceedance; (ii) convert a nearby Passive Gas Well to an Active Gas Extraction Well and
 connect the well to the Active Collection System within 120 Days of the initial exceedance; or
 (iii) within 30 days of the initial exceedance, submit to EPA for review and approval in
 accordance with Section IV.G. some other action to minimize landfill gas migration or confirm
 landfill gas migration is not occurring above acceptable levels.

        F.      Permits
                                                 9
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 13 of 151


                  Where any compliance obligation under this Section requires Gary to obtain a
 federal, state, or local permit or approval, Gary shall submit timely and complete applications
 and take all other actions necessary to obtain all such permits or approvals. Gary may seek relief
 under the provisions of Section VIII (Force Majeure) for any delay in the performance of any
 such obligation resulting from a failure to obtain, or a delay in obtaining, any permit or approval
 required to fulfill such obligation, if Gary has submitted timely and complete applications and
 has taken all other actions necessary to obtain all such permits or approvals.

        G.      Approval of Deliverables

                After review of any report or other item that is required to be submitted for
 approval pursuant to this Consent Decree, EPA shall in writing: (a) approve the submission; (b)
 approve the submission upon specified conditions; (c) approve part of the submission and
 disapprove the remainder; or (d) disapprove the submission.

                 If the submission is approved pursuant to Paragraph 19, Gary shall take all actions
 required by the plan, report, SOP, or other document, in accordance with the schedules and
 requirements of the plan, report, SOP, or other document, as approved. If the submission is
 conditionally approved or approved only in part pursuant to Paragraph 19(b) or (c), Gary shall,
 upon written direction from EPA, take all actions required by the approved plan, report, SOP, or
 other item that EPA determines are technically severable from any disapproved portions, subject
 to Gary’s right to dispute only the specified conditions or the disapproved portions, under
 Section IX (Dispute Resolution).

                 If the submission is disapproved in whole or in part pursuant to Paragraph 19(c)
 or (d), Gary shall, within 45 Days or such other time as the Parties agree to in writing, correct all
 deficiencies and resubmit the plan, report, SOP, or other item, or disapproved portion thereof, for
 approval, in accordance with the preceding Paragraphs. If the resubmission is approved in whole
 or in part, Gary shall proceed in accordance with the preceding Paragraph.

                 Any stipulated penalties applicable to the original submission, as provided in
 Section VII, shall not accrue during the 45 Day period or other specified period unless the
 resubmission is untimely or is disapproved in whole or in part; provided that, if the original
 submission was so deficient as to constitute a material breach of Gary’s obligations under this
 Decree, the stipulated penalties applicable to the original submission shall be due and payable
 notwithstanding any subsequent resubmission.

                If a resubmitted plan, report, SOP, or other item, or portion thereof, is
 disapproved in whole or in part, EPA may again require Gary to correct any deficiencies, in
 accordance with the preceding Paragraphs, or may itself correct any deficiencies, subject to
 Gary’s right to invoke Dispute Resolution and the right of EPA to seek stipulated penalties as
 provided in the preceding Paragraphs.




                                                  10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 14 of 151


                                    V.    CIVIL PENALTY

                 By no later than 30 Days after the Effective Date of this Consent Decree, Gary
 shall pay to the United States a civil penalty in the amount of $20,000, together with interest
 accruing from the date on which the Consent Decree is lodged with the Court, at the rate
 specified in 28 U.S.C. § 1961 as of the date of lodging. Gary shall pay the civil penalty by
 FedWire Electronic Funds Transfer (“EFT”) to the U.S. Department of Justice in accordance
 with written instructions to be provided to Gary, following the entry of the Decree, by the
 Financial Litigation Unit (“FLU”) of the U.S. Attorney’s Office for the Northern District of
 Indiana. The costs of such EFT shall be Gary’s responsibility. The payment instructions
 provided by the FLU will include a Consolidated Debt Collection System (“CDCS”) number,
 which Gary shall use to identify all payments required to be made in accordance with this
 Consent Decree. The FLU will provide the payment instructions to:

        As to Gary:    City of Gary
                       Redevelopment Commission
                       504 Broadway Street
                       Suite 200
                       Gary, IN 46402
                       Attention: Director or Successor

 on behalf of Gary. Gary may change the individual to receive payment instructions on its behalf
 by providing written notice of such change to the United States and EPA in accordance with
 Section XIII (Notices). At the time of payment, Gary shall send a copy of the EFT authorization
 form, the EFT transaction record, and a transmittal letter: (i) to EPA via email at
 cinwd_acctsreceivable@epa.gov or via regular mail at EPA Cincinnati Finance Office, 26 W.
 Martin Luther King Drive, Cincinnati, Ohio 45268 and (ii) to the United States via email or
 regular mail in accordance with Section XIII (Notices). The transmittal letter shall state that the
 payment is for the civil penalty owed pursuant to the Consent Decree in United States v. City of
 Gary, Indiana, and shall reference the civil action number, CDCS number, and DOJ case number
 90-5-2-1-11714.

                          VI.     REPORTING REQUIREMENTS

                Progress Reports. By July 31 and January 31 of each year after the Effective Date
 of this Consent Decree until termination of this Consent Decree, Gary shall submit to EPA a
 progress report regarding the implementation of the requirements of this Decree in the preceding
 six months (“Progress Report”). The Progress Report shall include:

               a.      Work performed and progress made toward implementing the
 requirements of Section IV (Compliance Requirements), including completion of any
 milestones;

                 b.     Any significant modifications to previously-submitted design
 specifications of any pollution control system, or to monitoring equipment, required to comply
 with the requirements of Section IV (Compliance Requirements);
                                                 11
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 15 of 151


               c.      Any significant problems encountered or anticipated in complying with
 the requirements of Section IV (Compliance Requirements), including implemented or proposed
 solutions;

               d.     The value and length of time for any exceedance of the Active Gas
 Extraction Well parameters for temperature, oxygen concentration, or gauge pressure;

               e.     An explanation and the length of time of any noncompliance with the
 requirements of subparagraphs 10.f and 11.a;

                 f.     Copies of all Quarterly Reports required by 40 C.F.R. § 60.757(f);

              g.      The location and concentration of each exceedance of the 500 ppm surface
 methane concentration standard;

                 h.     The date of any corrective action taken pursuant to Paragraphs 10, 15.e, or
 17.b;

                 i.     The results of any root cause analysis performed pursuant to Paragraph 10;

                 j.     Copies of any permit applications or other materials, as required by
 Paragraph 18;

                k.     Records of all monthly Gas Well monitoring, including oxygen
 concentration, gauge pressure, temperature, and any other parameters that are monitored;

               l.     Surface emission monitoring reports, including calibration records,
 background readings, any exceedances, and the path traveled for surface monitoring;

                m.    Control device monitoring records, including temperature and flow to the
 Flare and a summary of total daily flow (scf/day) each day of the reporting period;

                 n.     Boundary Gas Probe monitoring records; and

                o.     Any other non-compliance with the requirements of this Consent Decree
 and an explanation of the violation’s likely cause and of the remedial steps taken, or to be taken,
 to prevent or minimize such violation.

                 In addition to the reports required pursuant to this Section, if Gary violates any
 requirement of this Consent Decree, Gary shall notify the United States of such violation and its
 likely duration, in writing, within 14 Days of the Day Gary first becomes aware of the violation,
 with an explanation of the violation’s likely cause and of the remedial steps taken, or to be taken,
 to prevent or minimize such violation. If the cause of a violation cannot be fully explained at the
 time the report is due, Gary shall so state in the report. Gary shall investigate the cause of the
 violation and shall then submit an amendment to the report, including a full explanation of the
 cause of the violation, within 30 Days of the Day Gary becomes aware of the cause of the


                                                 12
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 16 of 151


 violation. Nothing in this Paragraph or the following Paragraph relieves Gary of its obligation to
 provide the notice required by Section VIII (Force Majeure).

                 Whenever any violation of this Consent Decree or any other event affecting
 Gary’s performance under this Decree, or the performance of the Facility, may pose an
 immediate threat to the public health or welfare or the environment, Gary shall notify EPA orally
 or by electronic or facsimile transmission as soon as possible, but no later than 24 hours after
 Gary first knew of the violation or event. This procedure is in addition to the requirements set
 forth in the preceding Paragraphs.

                All reports shall be submitted to the persons and in the manner designated in
 Section XIII (Notices).

                 Each report submitted by Gary under this Section shall be signed by a Gary
 official and include the following certification:

        I certify under penalty of law that this document and all attachments were prepared
        under my direction or supervision in accordance with a system designed to assure
        that qualified personnel properly gather and evaluate the information submitted.
        Based on my inquiry of the person or persons who manage the system, or those
        persons directly responsible for gathering the information, the information
        submitted is, to the best of my knowledge and belief, true, accurate, and complete.
        I have no personal knowledge that the information submitted is other than true,
        accurate, and complete. I am aware that there are significant penalties for
        submitting false information, including the possibility of fine and imprisonment for
        knowing violations.

 This certification requirement does not apply to emergency or similar notifications where
 compliance would be impractical.

                The reporting requirements of this Consent Decree do not relieve Gary of any
 reporting obligations required by its Permit, the CAA and the rules promulgated thereunder, and
 any other federal, state, or local law, regulation, permit, or other requirement.

                Any information provided pursuant to this Consent Decree may be used by the
 United States in any proceeding to enforce the provisions of this Consent Decree and as
 otherwise permitted by law.

                 On or before February 28 of each year after the lodging of this Consent Decree,
 until termination of the Consent Decree pursuant to Section XVII, the United States, in
 consultation with Gary, shall submit an annual report on compliance and/or noncompliance with
 the requirements of this Consent Decree.




                                                13
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 17 of 151


                             VII.    STIPULATED PENALTIES

                Gary shall be liable for stipulated penalties to the United States for violations of
 this Consent Decree as specified below, unless excused under Section VIII (Force Majeure). A
 violation includes failing to perform any obligation required by the terms of this Decree,
 including any work plan or schedule approved under this Decree, according to all applicable
 requirements of this Decree and within the specified time schedules established by or approved
 under this Decree.

               Late Payment of Civil Penalty. If Gary fails to pay the civil penalty required to be
 paid under Section V (Civil Penalty) when due, Gary shall pay a stipulated penalty of $1,000 per
 Day for each Day that the payment is late.

              For each day of failure to make fully operational the GCCS by the date specified
 in the GCCS Design Plan, attached to this Consent Decree as Appendix 1, Gary shall pay:

  Period of Delay                                   Penalty per Day


  Days 1-30                                         $500
  Days 31-60                                        $1,000
  Days 61 and over                                  $1,500

               For each failure to comply with the wellhead monitoring requirements of
 Paragraph 9, Gary shall pay $500 per day.

               For each failure to comply with the compliance and operational requirements for
 Active Gas Extraction Wells of Paragraph 10, Gary shall pay $750 per day.

              For each failure to comply with the compliance and operational requirements for
 Passive Gas Wells of Paragraph 11, Gary shall pay $500 per day.

                For each failure to comply with the methane concentration standard in Paragraph
 12, Gary shall pay $1,000 per day.

              For each failure to comply with the Surface Monitoring SOP requirements and the
 methane concentration monitoring requirements of Paragraphs 13 and 14, Gary shall pay $500
 per day.

                 For each failure to comply with the requirements of Paragraph 15, Gary shall pay
 $500 per day.

               For each failure to comply with the Cover Integrity SOP requirements of
 Paragraph 16, Gary shall pay $500 per day.

               For each failure to comply with the gas probes and landfill gas migration
 requirements of Paragraph 17, Gary shall pay $500 per day.
                                               14
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 18 of 151


                 Stipulated penalties under this Section shall begin to accrue on the Day after
 performance is due or on the Day a violation occurs, whichever is applicable, and shall continue
 to accrue until performance is satisfactorily completed or until the violation ceases. Stipulated
 penalties shall accrue simultaneously for separate violations of this Consent Decree.

                 Gary shall pay any stipulated penalty within 30 Days of receiving the United
 States’ written demand.

               Stipulated penalties shall continue to accrue as provided in Paragraph 44, during
 any Dispute Resolution, but need not be paid until the following:

                 a.      If the dispute is resolved by agreement of the Parties or by a decision of
 EPA that is not appealed to the Court, Gary shall pay accrued penalties determined to be owing,
 together with interest, to the United States within 30 Days of the effective date of the agreement
 or the receipt of EPA’s decision or order.

                b.       If the dispute is appealed to the Court and the United States prevails in
 whole or in part, Gary shall pay all accrued penalties determined by the Court to be owing,
 together with interest, within 60 Days of receiving the Court’s decision or order, except as
 provided in subparagraph c, below.

                 c.      If any Party appeals the District Court’s decision, Gary shall pay all
 accrued penalties determined to be owing, together with interest, within 15 Days of receiving the
 final appellate court decision.

                  Gary shall pay stipulated penalties owing to the United States in the manner set
 forth and with the confirmation notices required by Paragraph 24, except that the transmittal
 letter shall state that the payment is for stipulated penalties and shall state for which violation(s)
 the penalties are being paid.

                 If Gary fails to pay stipulated penalties according to the terms of this Consent
 Decree, Gary shall be liable for interest on such penalties, as provided for in 28 U.S.C. § 1961,
 accruing as of the date payment became due. Nothing in this Paragraph shall be construed to
 limit the United States from seeking any remedy otherwise provided by law for Gary’s failure to
 pay any stipulated penalties.

                The payment of penalties and interest, if any, shall not alter in any way Gary’s
 obligation to complete the performance of the requirements of this Consent Decree.

                 Stipulated penalties are not the United States’ exclusive remedy for violations of
 this Consent Decree. Subject to the provisions of Section XI (Effect of Settlement/Reservation
 of Rights), the United States expressly reserves the right to seek any other relief it deems
 appropriate for Gary’s violation of this Decree or applicable law, including but not limited to an
 action against Gary for statutory penalties, additional injunctive relief, mitigation or offset
 measures, and/or contempt. However, the amount of any statutory penalty assessed for a
 violation of this Consent Decree shall be reduced by an amount equal to the amount of any
 stipulated penalty assessed and paid pursuant to this Consent Decree.
                                                   15
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 19 of 151


                                 VIII.    FORCE MAJEURE

                  “Force Majeure,” for purposes of this Consent Decree, is defined as any event
 arising from causes beyond the control of Gary, of any entity controlled by Gary, or of Gary’s
 contractors, that delays or prevents the performance of any obligation under this Consent Decree
 despite Gary’s best efforts to fulfill the obligation. The requirement that Gary exercise “best
 efforts to fulfill the obligation” includes using best efforts to anticipate any potential force
 majeure event and best efforts to address the effects of any potential force majeure event (a) as it
 is occurring and (b) following the potential force majeure, such that the delay and any adverse
 effects of the delay are minimized. “Force Majeure” does not include Gary’s financial inability
 to perform any obligation under this Consent Decree.

                 If any event occurs or has occurred that may delay the performance of any
 obligation under this Consent Decree, whether or not caused by a force majeure event, Gary shall
 provide notice orally or by electronic or facsimile transmission to EPA within 72 hours of when
 Gary first knew that the event might cause a delay. Within seven Days thereafter, Gary shall
 provide in writing to EPA an explanation and description of the reasons for the delay; the
 anticipated duration of the delay; all actions taken or to be taken to prevent or minimize the
 delay; a schedule for implementation of any measures to be taken to prevent or mitigate the delay
 or the effect of the delay; Gary’s rationale for attributing such delay to a force majeure event if it
 intends to assert such a claim; and a statement as to whether, in the opinion of Gary, such event
 may cause or contribute to an endangerment to public health, welfare or the environment. Gary
 shall include with any notice all available documentation supporting the claim that the delay was
 attributable to a force majeure. Failure to comply with the above requirements shall preclude
 Gary from asserting any claim of force majeure for that event for the period of time of such
 failure to comply, and for any additional delay caused by such failure. Gary shall be deemed to
 know of any circumstance of which Gary, any entity controlled by Gary, or Gary’s contractors
 knew or should have known.

                If EPA agrees that the delay or anticipated delay is attributable to a force majeure
 event, the time for performance of the obligations under this Consent Decree that are affected by
 the force majeure event will be extended by EPA for such time as is necessary to complete those
 obligations. An extension of the time for performance of the obligations affected by the force
 majeure event shall not, of itself, extend the time for performance of any other obligation. EPA
 will notify Gary in writing of the length of the extension, if any, for performance of the
 obligations affected by the force majeure event.

                If EPA does not agree that the delay or anticipated delay has been or will be
 caused by a force majeure event, EPA will notify Gary in writing of its decision.

                 If Gary elects to invoke the dispute resolution procedures set forth in Section IX
 (Dispute Resolution), it shall do so no later than 15 Days after receipt of EPA’s notice. In any
 such proceeding, Gary shall have the burden of demonstrating by a preponderance of the
 evidence that the delay or anticipated delay has been or will be caused by a force majeure event,
 that the duration of the delay or the extension sought was or will be warranted under the
 circumstances, that best efforts were exercised to avoid and mitigate the effects of the delay, and
                                                  16
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 20 of 151


 that Gary complied with the requirements of Paragraphs 51 and 52. If Gary carries this burden,
 the delay at issue shall be deemed not to be a violation by Gary of the affected obligation of this
 Consent Decree identified to EPA and the Court.

                               IX.    DISPUTE RESOLUTION

                Unless otherwise expressly provided for in this Consent Decree, the dispute
 resolution procedures of this Section shall be the exclusive mechanism to resolve disputes arising
 under or with respect to this Consent Decree. Gary’s failure to seek resolution of a dispute under
 this Section shall preclude Gary from raising any such issue as a defense to an action by the
 United States to enforce any obligation of Gary arising under this Decree.

                Informal Dispute Resolution. Any dispute subject to Dispute Resolution under
 this Consent Decree shall first be the subject of informal negotiations. The dispute shall be
 considered to have arisen when Gary sends the United States a written Notice of Dispute. Such
 Notice of Dispute shall state clearly the matter in dispute. The period of informal negotiations
 shall not exceed 30 Days from the date the dispute arises, unless that period is modified by
 written agreement. If the Parties cannot resolve a dispute by informal negotiations, then the
 position advanced by the United States shall be considered binding unless, within 45 Days after
 the conclusion of the informal negotiation period, Gary invokes formal dispute resolution
 procedures as set forth below.

                Formal Dispute Resolution.

                 a.      Gary shall invoke formal dispute resolution procedures, within the time
 period provided in the preceding Paragraph, by serving on the United States a written Statement
 of Position regarding the matter in dispute. The Statement of Position shall include, but need not
 be limited to, any factual data, analysis, or opinion supporting Gary’s position and any
 supporting documentation relied upon by Gary.

                 b.     The United States shall serve its Statement of Position within 45 Days of
 receipt of Gary’s Statement of Position. The United States’ Statement of Position shall include,
 but need not be limited to, any factual data, analysis, or opinion supporting that position and any
 supporting documentation relied upon by the United States. The United States’ Statement of
 Position shall be binding on Gary, unless Gary files a motion for judicial review of the dispute in
 accordance with the following Paragraph.

                 c.      Gary may seek judicial review of the dispute by filing with the Court and
 serving on the United States, in accordance with Section XIII (Notices), a motion requesting
 judicial resolution of the dispute. The motion must be filed within ten Days of receipt of the
 United States’ Statement of Position pursuant to the preceding Paragraph. The motion shall
 contain a written statement of Gary’s position on the matter in dispute, including any supporting
 factual data, analysis, opinion, or documentation, and shall set forth the relief requested and any
 schedule within which the dispute must be resolved for orderly implementation of the Consent
 Decree.


                                                 17
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 21 of 151


                d.     The United States shall respond to Gary’s motion within the time period
 allowed by the Local Rules of this Court. Gary may file a reply memorandum, to the extent
 permitted by the Local Rules.

                Standard of Review.

                 a.     Disputes Concerning Matters Accorded Record Review. Except as
 otherwise provided in this Consent Decree, in any dispute brought under this Section pertaining
 to the adequacy or appropriateness of plans, procedures to implement plans, schedules or any
 other items requiring approval by EPA under this Consent Decree; the adequacy of the
 performance of work undertaken pursuant to this Consent Decree; and all other disputes that are
 accorded review on the administrative record under applicable principles of administrative law,
 Gary shall have the burden of demonstrating, based on the administrative record, that the
 position of the United States is arbitrary and capricious or otherwise not in accordance with law.

                b.      Other Disputes. Except as otherwise provided in this Consent Decree, in
 any other dispute brought under Paragraph 58, Gary shall bear the burden of demonstrating that
 its position complies with this Consent Decree and better furthers the objectives of the Consent
 Decree.

                  The invocation of dispute resolution procedures under this Section shall not, by
 itself, extend, postpone, or affect in any way any obligation of Gary under this Consent Decree,
 unless and until final resolution of the dispute so provides. Stipulated penalties with respect to
 the disputed matter shall continue to accrue from the first Day of noncompliance, but payment
 shall be stayed pending resolution of the dispute. If Gary does not prevail on the disputed issue,
 stipulated penalties shall be assessed and paid as provided in Section VII (Stipulated Penalties).

  X.    RIGHT OF ENTRY AND INFORMATION COLLECTION AND RETENTION

                The United States and its representatives, including attorneys, contractors, and
 consultants, shall have the right of entry into and upon the Facility at all reasonable times, upon
 presentation of credentials, to:

                a.      monitor the progress of activities required under this Consent Decree;

               b.      verify any data or information submitted to the United States in
 accordance with the terms of this Consent Decree;

                 c.      obtain samples and, upon request, splits of any samples taken by Gary or
 its representatives, contractors, or consultants;

                d.      obtain documentary evidence, including photographs and similar data; and

                e.      assess Gary’s compliance with this Consent Decree.



                                                  18
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 22 of 151


               Upon request, Gary shall provide EPA or its authorized representatives splits of
 any samples taken by Gary. Upon request, EPA shall provide Gary splits of any samples taken
 by EPA.

                  Until three years after the termination of this Consent Decree, Gary shall retain,
 and shall instruct its contractors and agents to preserve, all non-identical copies of all documents,
 records, or other information (including documents, records, or other information in electronic
 form) in its or its contractors’ or agents’ possession or control, or that come into its or its
 contractors’ or agents’ possession or control, and that relate in any manner to Gary’s
 performance of its obligations under this Consent Decree. This information-retention
 requirement shall apply regardless of any contrary corporate or institutional policies or
 procedures. At any time during this information-retention period, upon request by the United
 States, Gary shall provide copies of any documents, records, or other information required to be
 maintained under this Paragraph.

                  At the conclusion of the information-retention period provided in the preceding
 Paragraph, Gary shall notify the United States at least 90 Days prior to the destruction of any
 documents, records, or other information subject to the requirements of the preceding Paragraph
 and, upon request by the United States, Gary shall deliver any such documents, records, or other
 information to EPA. Gary may assert that certain documents, records, or other information is
 privileged under the attorney-client privilege or any other privilege recognized by federal law. If
 Gary asserts such a privilege, it shall provide the following: (a) the title of the document, record,
 or information; (b) the date of the document, record, or information; (c) the name and title of
 each author of the document, record, or information; (d) the name and title of each addressee and
 recipient; (e) a description of the subject of the document, record, or information; and (f) the
 privilege asserted by Gary. However, no documents, records, or other information created or
 generated pursuant to the requirements of this Consent Decree shall be withheld on grounds of
 privilege.

                 Gary may also assert that information required to be provided under this Section
 is protected as Confidential Business Information (“CBI”) under 40 C.F.R. Part 2. As to any
 information that Gary seeks to protect as CBI, Gary shall follow the procedures set forth in 40
 C.F.R. Part 2.

                 This Consent Decree in no way limits or affects any right of entry and inspection,
 or any right to obtain information, held by the United States pursuant to applicable federal or
 state laws, regulations, or permits, nor does it limit or affect any duty or obligation of Gary to
 maintain documents, records, or other information imposed by applicable federal or state laws,
 regulations, or permits.

            XI.    EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

                 This Consent Decree resolves the civil claims of the United States for the
 violations alleged in the Complaint filed in this action through the date of lodging.



                                                  19
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 23 of 151


                The United States reserves all legal and equitable remedies available to enforce
 the provisions of this Consent Decree. This Consent Decree shall not be construed to limit the
 rights of the United States to obtain penalties or injunctive relief under the CAA and the rules
 promulgated thereunder, or under other federal or state laws, regulations, or permit conditions,
 except as expressly stated in Paragraph 67. The United States further reserves all legal and
 equitable remedies to address any imminent and substantial endangerment to the public health or
 welfare or the environment arising at, or posed by, Gary’s Facility, whether related to the
 violations addressed in this Consent Decree or otherwise

                 In any subsequent administrative or judicial proceeding initiated by the United
 States for injunctive relief, civil penalties, other appropriate relief relating to the Facility, Gary
 shall not assert, and may not maintain, any defense or claim based upon the principles of waiver,
 res judicata, collateral estoppel, issue preclusion, claim preclusion, claim-splitting, or other
 defenses based upon any contention that the claims raised by the United States in the subsequent
 proceeding were or should have been brought in the instant case, except with respect to claims
 that have been specifically resolved pursuant to Paragraph 67.

                  This Consent Decree is not a permit, or a modification of any permit, under any
 federal, state, or local laws or regulations. Gary is responsible for achieving and maintaining
 complete compliance with all applicable federal, state, and local laws, regulations, and permits.
 Gary’s compliance with this Consent Decree shall be no defense to any action commenced
 pursuant to any such laws, regulations, or permits, except as set forth herein. The United States
 does not, by its consent to the entry of this Consent Decree, warrant or aver in any manner that
 Gary’s compliance with any aspect of this Consent Decree will result in compliance with
 provisions of Gary’s Permit, the CAA and the rules promulgated thereunder, or any other
 federal, state, or local law, regulation, permit, or other requirement.

                 This Consent Decree does not limit or affect the rights of Gary or of the United
 States against any third parties, not party to this Consent Decree, nor does it limit the rights of
 third parties, not party to this Consent Decree, against Gary, except as otherwise provided by
 law.

                 This Consent Decree shall not be construed to create rights in, or grant any cause
 of action to, any third party not party to this Consent Decree

                                         XII.     COSTS

                 The Parties shall bear their own costs of this action, including attorneys’ fees,
 except that the United States shall be entitled to collect the costs (including attorneys’ fees)
 against Gary incurred in any action necessary to enforce this Consent Decree or to collect any
 portion of the civil penalty or any stipulated penalties due but not paid by Gary.

                                      XIII.     NOTICES

               Unless otherwise specified in this Consent Decree, whenever notifications,
 submissions, or communications are required by this Decree, they shall be made in writing and
                                                   20
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 24 of 151


 addressed as follows. Any notification, submission, or communication required to be made to
 the United States shall be made to both the United States Department of Justice and EPA. Any
 notification, submission, or communication required to be made to EPA need not be made to the
 Department of Justice.

        As to the United States
        Department of Justice by email:       eescdcopy.enrd@usdoj.gov
                                              Re: DJ # 90-5-2-1-11714

        As to the United States
        Department of Justice by mail:        EES Case Management Unit
                                              Environment and Natural Resources Division
                                              U.S. Department of Justice
                                              P.O. Box 7611
                                              Ben Franklin Station
                                              Washington, D.C. 20044-7611
                                              Re: DJ # 90-5-2-1-11714

        As to EPA:                            r5ardreporting@epa.gov

        As to Gary:                           ____________________

        With a copy to:                       Barnes & Thornburg LLP
                                              700 1st Source Bank Center
                                              100 North Michigan
                                              South Bend, IN 46601
                                              Attention: Joel Bowers and Fred Andes

                                              James Meyer & Associates P.C.
                                              363 South Lake Street
                                              Gary, IN 46403
                                              Attention: Jim Meyer

                 Any Party may, by written notice to the other Party, change its designated notice
 recipient or notice address provided above.

                Notices submitted pursuant to this Section shall be deemed submitted upon
 mailing (including emailing), unless otherwise provided in this Consent Decree or by mutual
 agreement of the Parties in writing.

                                XIV.      EFFECTIVE DATE

              The Effective Date of this Consent Decree shall be the date upon which this
 Consent Decree is entered by the Court or a motion to enter the Consent Decree is granted,
 whichever occurs first, as recorded on the Court’s docket.

                                                 21
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 25 of 151


                         XV.     RETENTION OF JURISDICTION

                The Court shall retain jurisdiction over this case until termination of this Consent
 Decree, for the purpose of resolving disputes arising under this Decree, entering orders
 modifying this Decree, or effectuating or enforcing compliance with the terms of this Decree.

                                   XVI.   MODIFICATION

               The terms of this Consent Decree, including any attached appendices, may be
 modified only by a subsequent written agreement signed by all the Parties. Where the
 modification constitutes a material change to this Decree, it shall be effective only upon approval
 by the Court.

                   Any disputes concerning modification of this Decree shall be resolved pursuant to
 Section IX (Dispute Resolution), provided, however, that, instead of the burden of proof
 provided by Paragraph 59 the Party seeking the modification bears the burden of demonstrating
 that it is entitled to the requested modification in accordance with Federal Rule of Civil
 Procedure 60(b).

                                 XVII.     TERMINATION

                By no earlier than two years after Gary has completed the requirements of Section
 IV (Compliance Requirements), Gary may submit to the United States for review and approval
 in accordance with Paragraph 19 a Request for Termination of this Consent Decree. Such
 Request for Termination shall be approved if: (a) Gary is and has been in compliance with the
 requirements of Section IV (Compliance Requirements) for at least 12 months; (b) all civil
 penalties due and all stipulated penalties demanded under this Decree (and any interest thereon)
 have been paid; and (c) Gary has complied with all other requirements of this Decree.

                 Following receipt by the United States of Gary’s Request for Termination, the
 Parties shall confer informally concerning the Request and any disagreement that the Parties may
 have as to whether Gary satisfactorily has complied with the requirements for termination. If the
 United States agrees that the Decree may be terminated and approves the Request, the Parties
 shall submit, for the Court’s approval, a joint stipulation terminating the Decree.

                 If the United States does not agree that the Decree may be terminated, Gary may
 invoke dispute resolution under Section IX of this Decree (Dispute Resolution). However, Gary
 shall not invoke dispute resolution of any dispute regarding termination until 90 Days after
 service of its Request for Termination.

                          XVIII.     PUBLIC PARTICIPATION

                 This Consent Decree shall be lodged with the Court for a period of not less than
 30 Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United States
 reserves the right to withdraw or withhold its consent if the comments regarding the Consent
 Decree disclose facts or considerations indicating that the Consent Decree is inappropriate,
                                                 22
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 26 of 151


 improper, or inadequate. Gary consents to entry of this Consent Decree without further notice
 and agrees not to withdraw from or oppose entry of this Consent Decree by the Court or to
 challenge any provision of this Decree, unless the United States has notified Gary in writing that
 it no longer supports entry of this Decree.

                            XIX.       SIGNATORIES/SERVICE

                 The Assistant Attorney General for the Environment and Natural Resources
 Division of the Department of Justice or his designee and the undersigned representative of Gary
 each certifies that he or she is fully authorized to enter into the terms and conditions of this
 Consent Decree and to execute and legally bind the Party he or she represents to this document.

                 This Consent Decree may be signed in counterparts, and its validity shall not be
 challenged on that basis. Gary agrees to accept service of process by mail with respect to all
 matters arising under or relating to this Consent Decree and to waive the formal service
 requirements set forth in Rules 4 and 5 of the Federal Rules of Civil Procedure and any
 applicable Local Rules of this Court including, but not limited to, service of a summons. Gary
 need not file an answer to the complaint in this action unless or until the Court expressly declines
 to enter this Consent Decree.

                                   XX.      INTEGRATION

                This Consent Decree and its Appendices constitute the final, complete, and
 exclusive agreement and understanding among the Parties with respect to the settlement
 embodied in the Decree and its Appendices and supersedes all prior agreements and
 understandings, whether oral or written, concerning the settlement embodied herein. Other than
 deliverables that are subsequently submitted and approved pursuant to this Decree, the Parties
 acknowledge that there are no representations, agreements, or understandings relating to the
 settlement other than those expressly contained in this Consent Decree.

                                XXI.       FINAL JUDGMENT

                 Upon approval and entry of this Consent Decree by the Court, this Consent
 Decree shall constitute a final judgment of the Court as to the United States and Gary. The Court
 finds that there is no just reason for delay and therefore enters this judgment as a final judgment
 under Fed. R. Civ. P. 54 and 58.

                                   XXII.     APPENDICES

                The following appendices are attached to and part of the Consent Decree. In the
 event of a conflict between an appendix and the body of the Consent Decree, the body of the
 Consent Decree shall control.

 Appendix 1 – GCCS Design Plan

 Appendix 2 – Wellhead Monitoring SOP
                                                 23
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 27 of 151



 Appendix 3 – Surface Monitoring SOP

 Appendix 4 – Cover Integrity SOP




 DATED this                            day of                 , 2020.




                                         UNITED STATES DISTRICT JUDGE
                                         NORTHERN DISTRICT OF INDIANA




                                            24
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 28 of 151


 Signature Page for the Consent Decree in United States v. City of Gary, Indiana (N.D. Ind.):


 FOR THE UNITED STATES OF AMERICA:


                                      JONATHAN D. BRIGHTBILL
                                      Principal Deputy Assistant Attorney General
                                      Environment and Natural Resources Division
                                      U.S. Department of Justice



  10/27/2020
 ______________                        s/ Nicholas A. McDaniel
                                      _________________________________
 Date                                 NICHOLAS A. MCDANIEL
                                      Trial Attorney
                                      Environmental Enforcement Section
                                      Environment and Natural Resources Division
                                      U.S. Department of Justice
                                      Washington, DC 20044-7611




                                                25
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 29 of 151


 Signature Page for the Consent Decree in United States v. City of Gary, Indiana (N.D. Ind.):


 FOR THE U.S. ENVIRONMENTAL PROTECTION AGENCY:




  10/27/2020
 ____________                            s/ T. Leverett Nelson
                                      _______________________________________
 Date                                 T. LEVERETT NELSON
                                      Regional Counsel
                                      U.S. Environmental Protection Agency
                                      Region 5
                                      77 West Jackson Boulevard
                                      Chicago, IL 60604




                                                26
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 30 of 151
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 31 of 151




                      APPENDIX 1

                      GCCS Design Plan
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 32 of 151



   Closed Gary Sanitary Landfill
   Gas Collection and Control System Design Plan

   1.0 Background and General Site Characteristics
   This Gas Collection and Control System (GCCS) Design Plan (Design Plan) outlines how the City of
   Gary, Indiana (Gary) intends to design, construct, and operate a system at the Closed Gary Sanitary
   Landfill (the Landfill) that meets the conditions of the Consent Decree and conforms to the
   requirements in the New Source Performance Standards (NSPS) for municipal solid waste landfills at
   40 CFR Part 60, Subpart WWW (Landfills NSPS). This Design Plan will also outline various
   alternatives to an active collection system for approval in accordance with 40 CFR
   60.752(b)(2)(i)(B)&(C). Proposed improvements to the existing GCCS consist of the following
   components:

       1. Replacement of the existing flare with NSPS-compliant flare gas control system
       2. Installation of new horizontal collector with wellhead
       3. Conversion of existing passive vent flares to active wellheads
       4. Replacement of existing active wellheads
       5. Enhancements and repairs to landfill gas header piping

   1.1 Site Background
   The Landfill is owned by Gary and is located in Lake County, Indiana. The landfill is required to install
   a GCCS meeting the requirements of Landfills NSPS, including the preparation of the GCCS design plan
   presented herein, pursuant to the following:

       •   326 IAC 8.8 for a municipal solid waste landfill with a design capacity greater than 100,000 Mg

       •   Federal Plan Requirements for Municipal Solid Waste Landfills that Commenced Construction
           Prior to May 30, 1991 (40 CFR Part 62, Subpart GGG), and

       •   National Emission Standards for Hazardous Air Pollutants at Municipal Solid Waste Landfills
           (40 CFR Part 63, Subpart AAAA).

   1.2 Current Gas Collection and Control System Status
   A landfill gas (LFG) migration control system was installed along the west perimeter of the landfill in
   1996. The system consists of eight (8) vertical LFG extraction wells spaced approximately 200 feet
   apart that connect via buried high-density polyethylene (HDPE) pipe to a condensate knockout vessel
   and a LFG blower that places them under vacuum sufficient to meet the requirements of 40 CFR
   60.753(b). The gas is directed to a solar powered open flare installed near the site’s northwest corner.
   There are no bypass vents on the system and in accordance with 40 CFR 60.756(c)(2) no requirement
   to install, calibrate, maintain, and operate a device to monitor flow. The capacity of the flare is 200
   cfm.




                                                                                                           1
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 33 of 151
                                                                     Gas Collection and Control System Design Plan



 In late 1997, 25 additional vertical extraction wells were installed within the landfill footprint. These
 wells have an average well spacing of approximately 250 feet and range in depth from 50 to 120 feet.
 The well casings installed were fabricated from a combination of Schedule 40 and Schedule 80, 8-inch
 diameter PVC pipe and fittings. These vertical extraction wells are presently completed with
 individual solar igniter passive vent open flares (each rated at 60 cfm). There are no bypass vents on
 any extraction well and in accordance with 40 CFR 60.756(c)(2) no requirement to install, calibrate,
 maintain, and operate a device to monitor flow.

 Two of the extraction wells installed in 1997 had their passive flares removed and are currently
 connected to the active collection system.

 2.0 Future GCCS Improvements and Construction
 Improvements will be made to the existing GCCS to increase reliability, enhance operations, and
 conform to the requirements in the NSPS and Consent Decree. Many of the proposed improvements
 can be seen in the Design Plan Drawings provided as Attachment 1 to this Design Plan. An overall
 GCCS plan after the following proposed improvements are made is presented as Sheet C-2. The key
 components of the GCCS improvements includes new high-density polyethylene (HDPE) header
 piping, a new horizontal LFG collector, conversion of some existing passive solar vent flares to active
 wellheads, replacement of existing active wellheads, a new blower/flare skid, and other miscellaneous
 modifications. These proposed improvements are described in the following Sections 2.1 to 2.6.

 All GCCS improvements described in this Design Plan shall be completed by two years from the date of
 lodging of the Consent Decree.

 2.1 Replacement of the Existing Flare
 The existing blower and flare will be replaced with a new factory assembled flare skid. The existing
 condensate sump and riser will remain, but a new concrete pad will be installed to accommodate the
 skid. The new LFG flare system will consist of a single skid mounted, open LFG ground flare, a
 multistage centrifugal blower, interconnecting piping and valves, instrumentation and controls,
 electrical motors, wiring and equipment, structural support, and accessories. A general flare block
 diagram that depicts the existing components that will remain, along with the new components to be
 installed, is shown on Sheet CD-2 of the Design Plan Drawings (Attachment 1).

 Installation of the new flare at the site will consist of offloading the skid, placing it on the new concrete
 pad, raising the flare stack, connecting the power from the existing power source, connecting the
 existing LFG piping from the condensate knockout, checking the new system (motor rotation, etc.),
 and performing the initial startup/testing.

 In accordance with the Consent Decree and 40 C.F.R. § 60.756(c), the active collection system flare will
 have a heat sensing device to indicate the continuous presence of a flame, as well as a device that
 records flow to the flare every 15 minutes. The system will have an electronic recording device which
 will gather and retain information on system operating parameters. Additionally, in the event that the
 flare is inoperable, an actuator will shut a valve within one hour so as to avoid free-venting of any LFG
 to the atmosphere in accordance with 40 C.F.R. § 60.753(e).

 The new active GCCS flare will be operated at all times when the extracted/collected gas is routed to it
 in accordance with 40 C.F.R. § 60.753(f). The following Sections 2.1.1 to 2.1.4 detail the general



                                                                                                                2
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 34 of 151
                                                                            Gas Collection and Control System Design Plan



   parameters that the new blower/flare will be designed, constructed, and operated around to meet the
   requirements for flares in 40 C.F.R. § 60.18.

   2.1.1 Flare Design Parameters
                  Parameter                                   Criteria                               Range
    Gas Flow                                 400 scfm                             40 – 400 scfm
    Turndown ratio                           10:1                                 -
    Gas Temperature (at blower inlet)        80 degrees F.                        50 – 90 Deg. F.
    Suction Vacuum (at system inlet valve)   30 in. water column (w.c.)           -
    Gas Pressure at Flare                    As required by vendor                -
    Gas Characteristics                      50% CH4                              CH4: (40 - 60%)
                                             50% CO2 saturated with water vapor   CO2: (40 - 60%)
    Gas Heating Value                        500 Btu/scf                          300 – 500 Btu/scf
    Design Flare Temperature                 1600 Degrees F.                      1400 Deg. F. Minimum
    Elevation (above sea level)              650 feet (Approx.)                   -
    Flare Height Above Ground                20 feet (Min.)                       -
    Wind Loads                               100 mph (ASCE 7-88 EXP. C),          -
                                             (to be verified)
    Design Life                              20 Years                             -


   2.1.2 Flare Performance Guarantee
            • Destruction Removal Efficiency (DRE):      98% (Hydrocarbons)
            • Emissions:
                    Pollutant                            Emission Limit
                    NOx                                  0.068 lb/mBtu
                    CO                                   0.31 lb/mBtu
                    SOx                                  0.011 lb/mBtu
            • No Visible Emissions, as determined by 40 C.F.R. 60, Appendix A, U.S. EPA Method 22

   2.1.3 Multistage Centrifugal Blower
                  Parameter                                   Criteria                               Range
    Number of Blowers                        1                                    -
    Gas Flow (at exhauster inlet)            400 scfm                             40 – 400 scfm
    Gas Temperature (at blower inlet)        80 degrees F.                        50 – 90 Deg. F.
    Suction Vacuum (at system inlet valve)   30 in. w.c.                          15 – 40 in. w.c.
    Discharge Pressure (at blower outlet)    15 in.w.c.                           10 – 20 in. w.c.
    Gas Temperature (at blower outlet)       110 Deg. F.                          80 – 120 Deg. F.
    Elevation (above sea level)              650 feet (Approx.)                   -


   2.2 New Horizontal Collector
   One new horizontal collector with wellhead (AW-9) will be installed within the limits of waste just
   north of the Gas Monitoring Probe #7. As shown on Sheets C-1 and CD-1 in the Design Plan Drawings
   (Attachment 1), approximately 100-feet of perforated panel pipe will be installed on top of waste that
   is under the existing geosynthetic clay liner (GCL) and intermediate cover. An offset wellhead
   assembly will be installed and connected to the new HDPE header piping so that additional LFG can be



                                                                                                                       3
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 35 of 151
                                                                    Gas Collection and Control System Design Plan



 extracted and sent for treatment to minimize any potential LFG migration in accordance with 40 C.F.R.
 § 60.752(b)(2)(ii)(A)(4).

 2.3 Conversion of Existing Passive Vent Flares to Active Wellheads
 The existing passive solar vent flares at six vertical LFG extraction wells (PF-7 to PF-11, and PF-17)
 will be removed, and then new active wellheads will be installed. These six wells will then become
 part of the active gas collection system and will be monitored in accordance with the Wellhead
 Monitoring SOP. New HDPE header piping, described in Section 2.5, will convey the extracted LFG to
 the flare. The location of these wells to be converted are shown on Sheet C-1 of the Design Plan
 Drawings (Attachment 1).

 2.4 Replacement of Existing Active Wellheads
 The existing active wellheads at ten vertical LFG extraction wells AW-1 to AW-8, PF-12, and PF-13 will
 be replaced with a newer style wellhead that is factory fabricated and manufactured specifically for
 use in accurately monitoring LFG wells. The location of these wells can be seen on Sheet C-1 of the
 Design Plan Drawings (Attachment 1). The newer style wellhead will allow for better
 control/balancing of the wells in the improved GCCS (e.g., better sized valve, interchangeable orifice
 plate to adjust for flow, multiple instrumentation ports, etc.). Additionally, all the active wellheads will
 be the same design, which will be beneficial when conducting monitoring in accordance with the
 Wellhead Monitoring SOP. A general detail of the newer wellhead is shown on Sheet CD-1.

 2.5 LFG Header Piping
 Expansion of the existing active GCCS will require new SDR-17 HDPE solid header pipe. HDPE is ideal
 due to its compatibility with LFG and waste, flexibility if settlement occurs, long-term stability, and
 chemical resistance properties. HDPE pipe can be cut, and new components fused in place to expand/
 repair the system easily. The new header pipe will be used to collect and convey extracted LFG to the
 flare for treatment. The size of the new header pipe will vary from 4 to 6-inches, depending on the
 estimated amount of LFG that is being conveyed, velocity limitations, and allowable pressure loss. The
 approximate locations of the header piping are shown on Sheet C-1 of the Design Plan Drawings
 (Attachment 1). A section of the existing header piping between wells AW-4 to AW-8 will be replaced.
 The new header pipe will then run east from well AW-8 where the new horizontal collector well AW-9
 will connect. From well AW-9, the header pipe will branch to create two new loops that will be used to
 connect two of the existing active wells (PF-12 and PF-13) and the six converted passive solar vent
 flares (PF-7 to PF-11, and PF-17). The two loops will then merge together and run west before
 connecting back into the new header around well AW-5.

 A loop system is recommended for stability and operation of the wellfield. The high-point of
 approximately 735 feet will be near well PF-17, and all header piping will then maintain a minimum 3-
 perent pitch in order to properly convey any condensate by gravity to the existing condensate
 knockout (low-point), and to minimize blockages resulting from differential settlement of the landfill.
 The new header piping will be installed in the 36-inch protective sand cover above the existing GCL.
 The typical header installation detail is provided on Sheet CD-2 of the Design Plan Drawings. Access
 risers will also be installed at different locations to make sure the header pipe can be cleaned/serviced
 in the future, if needed.




                                                                                                               4
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 36 of 151
                                                                     Gas Collection and Control System Design Plan



   2.6 Remaining Passive Vent Flares
   In accordance with the Consent Decree and NSPS, the temperature and oxygen concentration must be
   monitored at any passive gas well. As such, the existing LGF monitoring ports will be utilized and
   either permanent or portable thermometers will be used at each of the 17 remaining passive vent
   flares. The remaining passive solar vent flares (PF-1 to PF-6, PF-14 to PF-16, and PF-18 to PF-25) can
   be seen on Sheet C-2 of the Design Plan Drawings (Attachment 1). No modifications will be made to
   these remaining passive solar vent flares. The monitoring will be conducted in accordance with the
   Wellhead Monitoring SOP. These passive vent flares are considered an approved alternative under 40
   C.F.R. § 60.752(b)(2)(i)(C).

   3.0 GCCS Compliance Evaluation and Alternatives
   As outlined under Section 2.0 above, Gary will utilize a hybrid GCCS composed of both an active
   system used primarily for LFG migration control and a passive system that vents to individual passive
   solar flares. Landfills can use alternatives to active gas collection systems as long as they demonstrate
   it is sufficient:

           § 60.752(b)(2)(i)(C) The collection and control system design plan shall either conform with
           specifications for active collection systems in § 60.759 or include a demonstration to the
           Administrator’s satisfaction of the sufficiency of the alternative provisions to § 60.759.

   This section outlines the requirements under 40 C.F.R. § 60.759 and the design alternatives.

   3.1 Compliance with § 60.759(a)(1)
   The GCCS is required to achieve control of surface gas emissions; however, not all conditions apply
   since the Landfill is a closed landfill.

           § 60.759(a)(1) The collection devices within the interior and along the perimeter areas shall
           be certified to achieve comprehensive control of surface gas emissions by a professional
           engineer. The following issues shall be addressed in the design: depths of refuse, refuse gas
           generation rates and flow characteristics, cover properties, gas system expandability, leachate
           and condensate management, accessibility, compatibility with filling operations, integration
           with closure end use, air intrusion control, corrosion resistance, fill settlement, and resistance
           to the refuse decomposition heat.

   The GCCS in this design plan has been designed to meet the NSPS requirements to control surface gas
   emissions. Gary has observed few surface emission exceedances while performing required surface
   emission monitoring with the current system. Gary will continue to perform surface emission
   monitoring in accordance with the Landfills NSPS to ensure comprehensive control of surface gas
   emissions.

   Methods of compliance with §60.759(a)(1) are addressed in the following sections.

   3.1.1   Depths of Refuse
   The current LFG wells vary in depth from 50 to 120 feet. However, the exact refuse depth is unknown.

   3.1.2   Refuse Gas Generation Rates and Flow Characteristics



                                                                                                                5
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 37 of 151
                                                                     Gas Collection and Control System Design Plan



 A USEPA’s LandGEM model was previously developed and run to estimate potential annual LFG
 generation rates for the landfill. The previous results summary report from the Landfill’s Title V
 Permit indicates that in the year 2019, the estimated LFG generation rate is approximately 563 scfm
 based on Land GEM modeling. The new flare will have sufficient capacity to treat the collected LFG
 from the improved GCCS in accordance with 40 C.F.R. § 60.752(b)(2)(ii)(A)(1). The multi-stage
 centrifugal blower will provide a uniform source of vacuum over a wide range of flow rates, since gas
 flow volumes will vary over the life of the GCCS. Note that LFG flow rates at the site will decline over
 time.

 3.1.3   Cover Properties
 The final cover design consists of a geosynthetic clay liner (GCL) overlain by a 3-foot thick protective
 cover layer consisting of sand. Within the sand layer, storm water collection piping directs infiltrating
 rainfall to the toe of the landfill slope. Beach grass was planted to stabilize the sand cover. The
 primary purpose of the final cover system is to minimize precipitation infiltration that would generate
 additional leachate.

 3.1.4   Gas System Expandability
 Expandability of the gas system is achieved by using new HDPE piping as outlined above in Section
 2.5. This allows for ease in cutting and fusing new components to existing piping. Because the Landfill
 is closed, Gary does not expect the need for further expansion unless required due to Landfills NSPS
 requirements.

 3.1.5   Leachate/ Condensate Management
 The Landfill was operated as a pre-Subtitle D landfill and was not equipped with a leachate collection
 system at the base of the facility. Leachate management is accomplished with perforated piping
 extending into the landfill that gravity flows toward the lift station located along the northern side of
 the landfill and a containment structure around most of the landfill. The containment trench includes
 a slurry wall installed along part of the north, and all of the east and south sides of the landfill. A clay
 cut-off wall was constructed along the west and part of the north perimeter, and an existing clay dike
 was also constructed on the north side.

 No condensate collection occurs at the extraction wells with individual solar igniter passive vent open
 flares because they are not connected to a common header pipe.

 The perimeter migration control system on the west side of the landfill has piping that is sloped to
 promote condensate flow by gravity to a knockout and sump at the northwest open flare station. All
 collected condensate flows via solid piping. Condensate is pumped into a lift station located along the
 northern slope of the landfill. The lift station pumps the leachate/ condensate into a sewer line that
 discharges into a local publicly owned treatment works (POTW) for treatment.

 The condensate knockout and sump have sufficient capacity to handle the active gas collection system.

 3.1.6   Accessibility
 All GCCS components requiring access (such as wellheads, monitoring ports, solar igniter flares,
 batteries, etc.) are above grade. In addition, the extraction wells and solar igniter flares are accessible
 via that landfill’s road network. LFG extraction wells have monitoring ports complying with 40 CFR
 60.756(a). Specifically, monitoring ports allow for the measurement of gauge pressure in the
 extraction well or oxygen concentration in the LFG, and temperature of the LFG.



                                                                                                                6
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 38 of 151
                                                                     Gas Collection and Control System Design Plan



   3.1.7   Air Intrusion Control
   Air intrusion into the landfill is controlled through monitoring and adjustments to the GCCS in
   accordance with the Landfills NSPS. However, as noted above in Section 3.1.3, the final cover on the
   Landfill is primarily meant to minimize leachate infiltration. Alternatives in monitoring are requested
   in Section 4 of this plan.

   3.1.8   Corrosion Resistance
   Corrosion resistance of the GCCS is achieved through the use of corrosion resistant materials or
   materials that have a corrosion resistant coating, in accordance with 40 CFR §60.759(b)(1). The
   primary components used in the construction of the GCCS are HDPE and PVC piping or other
   nonporous corrosion resistant material. Coated components will be inspected during routine GCCS
   monitoring for abrasion, chipping, or cracking of the coating.

   3.1.9   Fill Settlement
   Although waste settlement will occur due to decomposition of the refuse, the existing GCCS and
   proposed improvements are not expected to be impacted. The LFG extraction wellheads will be
   connected to the HDPE collection piping via a flexible pipe or hose connection. This allows the HDPE
   piping to accommodate changes in the surface contours due to settlement. This piping will be sloped
   at sufficient grades so that reasonable amounts of differential and total settlement may occur without
   causing pipe breakage or disrupting the overall gradient of the piping.

   3.1.10 Resistance to Decomposition Heat
   Resistance of the GCCS to the heat generated as a result of refuse decomposition is achieved through
   the use of materials tested and proven to withstand temperatures above those typically found in
   landfills. LFG temperature will be monitored periodically in accordance with operational monitoring
   standards as required by the NSPS. The GCCS will be adjusted or modified to mitigate potential effects
   of elevated temperatures when warranted.

   3.2 Compliance with § 60.759(a)(2)
   The GCCS is required to address issues with gas migration:

           §60.759(a)(2) The sufficient density of gas collection devices determined in paragraph (a)(1)
           of this section shall address landfill gas migration issues and augmentation of the collection
           system through the use of active or passive systems at the landfill perimeter or exterior.

   The installation and operation of an active gas collection system (as described herein) causes an
   inward pressure gradient at the landfill, which will serve to minimize off-site migration of LFG. The
   facility performs perimeter gas monitoring in accordance with Indiana Department of Environmental
   Management (IDEM) regulations. This monitoring will help to measure the effectiveness of the gas
   collection system at minimizing off-site migration. The new GCCS construction outlined under Section
   2.2 is also meant to address current gas migration concerns at the Landfill.

   3.3 Compliance with § 60.759(a)(3)
   The GCCS system is required to control all gas producing areas at the landfill:

   §60.759(a)(3) The placement of gas collection devices determined in paragraph (a)(1) of this section
   shall control all gas producing areas, except as provided by paragraphs (a)(3)(i) and (a)(3)(ii) of this
   section.

                                                                                                                7
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 39 of 151
                                                                     Gas Collection and Control System Design Plan



 The new GCCS will be composed of a hybrid active and passive gas collection system with wellheads
 approximately every 250 feet that control gas either actively through an open flare or passively
 through solar flares. Wellheads are located in all areas of the landfill and no area falls under the
 criteria for non-gas producing as outlined in 40 C.F.R. § 60.759(a)(3)(i)&(ii).

 3.4 Compliance with § 60.759(b)(1), (2), and (3)
 The GCCS is required to comply with certain construction requirements outlined below:

         §60.759(b) Each owner or operator seeking to comply with §60.752(b)(2)(i)(A) shall
         construct the gas collection devices using the following equipment or procedures:

 3.4.1   LFG Extraction Component Construction
         §60.759(b)(1) The landfill gas extraction components shall be constructed of polyvinyl
         chloride (PVC), high density polyethylene (HDPE) pipe, fiberglass, stainless steel, or other
         non-porous corrosion resistant material of suitable dimensions to: convey projected amounts
         of gases; withstand installation, static, and settlement forces; and withstand planned
         overburden or traffic loads. The collection system shall extend as necessary to comply with
         emission and migration standards. Collection devices such as wells and horizontal collectors
         shall be perforated to allow gas entry without head loss sufficient to impair performance
         across the intended extent of control. Perforations shall be situated with regard to the need to
         prevent excessive air infiltration.

 Current and future GCCS components are made using PVC and HDPE which are non-porous, corrosion
 resistant materials. The GCCS is composed of both an active and passive system. Sizing of components
 is described further in Section 2.0 above. All components were sized to convey the estimated amount
 of LFG. Because the Landfill is a closed landfill, Gary expects minimal overburden or traffic loads. The
 GCCS can withstand settlement forces as outlined in Section 3.1.9. Gary expects minimal expansion of
 the GCCS since the Landfill is a closed landfill. The GCCS will be expanded or modified in accordance
 with the Landfills NSPS requirements. Vertical gas wells in both the active and passive GCCS have
 perforations that allow gas entry. LFG wells have solid pipe near the ground surface to prevent air
 intrusion into the wellheads. However, part of the GCCS is a passive gas system that uses the pressure
 gradient from LFG generated to push gas to passive solar vent flares. Because this system relies on
 positive pressure instead of negative, there likely would be minimal air infiltration. Monitoring of the
 gas extraction components is also used to detect for air infiltration in accordance with the Landfills
 NSPS.

 3.4.2   LFG Extraction Component Installation
         §60.759(b)(2) Vertical wells shall be placed so as not to endanger underlying liners and shall
         address the occurrence of water within the landfill. Holes and trenches constructed for piped
         wells and horizontal collectors shall be of sufficient cross-section so as to allow for their
         proper construction and completion including, for example, centering of pipes and placement
         of gravel backfill. Collection devices shall be designed so as not to allow indirect short
         circuiting of air into the cover or refuse into the collection system or gas into the air. Any
         gravel used around pipe perforations should be of a dimension so as not to penetrate or block
         perforations.

 The Landfill is a pre-Subtitle D landfill that does not have a constructed liner. Gary is utilizing existing
 vertical wells that were constructed during closure in 1997 and built using typical well construction


                                                                                                                8
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 40 of 151
                                                                       Gas Collection and Control System Design Plan



   procedures at the time. Section 2.2 outlines the placement of a new horizontal extraction well used to
   minimize gas migration. Any future vertical or horizontal wells will be placed in trenches of sufficient
   cross-section for proper construction and gravel will be sized so as to not penetrate or block
   perforations.

   3.4.3   LFG Extraction Component Connections
           §60.759(b)(2) Collection devices may be connected to the collection header pipes below or
           above the landfill surface. The connector assembly shall include a positive closing throttle
           valve, any necessary seal and couplings, access couplings and at least one sampling port. The
           collection devices shall be constructed of PVC, HDPE, fiberglass, stainless steel, or other non-
           porous material of suitable thickness.

   Active collection devices are connected to the header pipes using later piping. Section 2.5 outlines the
   new design for the landfill header piping servicing the active GCCS. Section 2.4 outlines the new
   connector assemblies to be installed on the active gas extraction wells that will include valve, orifice
   plate, and sampling ports. Gas collection infrastructure are constructed using PVC and HDPE.

   3.5 Compliance with §60.759(c)(1) or (2)
   The GCCS is required to be sized appropriately to handle the maximum gas generation:

           §60.759(c) Each owner or operator seeking to comply with §60.752(b)(2)(i)(A) shall convey
           the landfill gas to a control system in compliance with §60.752(b)(2)(iii) through the
           collection header pipe(s). The gas mover equipment shall be sized to handle the maximum gas
           generation flow rate expected over the intended use period of the gas moving equipment
           using the following procedures:

   A GCCS is currently installed at the Landfill. Per historical data of the site, the average gas flow rate
   using LandGEM for 2019 is approximately 563 scfm. Since the Landfill is a closed landfill, LFG flow
   rate will decrease over time, and so the current flow rate is the expected maximum.



   4.0 Proposed Variances to NSPS Requirements
   The Landfills NSPS allows for alternatives to the operational standards, test methods, procedures,
   compliance measures, monitoring, record keeping, or reporting if requested in the design plan:

           40 CFR 60.752(b)(2)(i)(B) The collection and control system design plan shall include
           any alternatives to the operational standards, test methods, procedures, compliance
           measures, monitoring, record keeping or reporting provisions of 60.753 through 60.758
           proposed by the owner or operator.

   Because the Landfill was closed in 1998, declining gas flow rates may cause issues with typical
   operating parameter requirements. Therefore, Gary is requesting the following alternatives to the
   operational standards, test methods, procedures, compliance measures, monitoring, record
   keeping or reporting provisions of the Landfills NSPS, which are also listed in the Consent Decree:

   4.1 GCCS Operation and Monitoring Requirements


                                                                                                                  9
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 41 of 151
                                                                   Gas Collection and Control System Design Plan



 Because the Landfill has both an active and passive GCCS, there are various alternatives in operation
 and monitoring.

 4.1.1   Passive Gas Well Monitoring
 Although monitoring for temperature, oxygen or nitrogen, and pressure is only required for active gas
 collection wells in accordance with 40 C.F.R. §60.756(a), Gary will monitor for temperature and
 oxygen at each passive gas well monthly and record data according to the Wellhead Monitoring SOP in
 the Consent Decree.

 4.1.2   Compliance Provisions and Operational Standards for Active Gas Extraction Wells
 The active GCCS at the Landfill is primarily used for the prevention of LFG migration off-site. A
 majority of the gas extraction wells are located on the edge of the waste boundary and in areas with
 lower gas generation making it difficult to consistently meet the requirements under 40 C.F.R.
 § 60.755(a)(3)&(5). Gary will instead comply with the following requirements, which are similar to
 those included in the new Landfills NSPS under 40 C.F.R. Part 60, Subpart XXX:

     1. If an Active Gas Extraction Well is not operating within one or more of the operational
        parameters (temperature, oxygen, and pressure), Gary shall initiate corrective action to
        correct the exceedance within 5 Days from the initial measurement. Any attempted corrective
        measure must not cause exceedances of other operational or performance standards.

     2. If Gary is unable to correct the exceedance within 5 Days of the initial measurement of an
        exceedance, Gary shall conduct a root cause analysis and correct the exceedance as soon as
        practicable, but no later than 60 Days after the exceedance was first measured.

     3. If corrective action is expected to take longer than 60 Days to complete after the initial
        measurement of the exceedance, Gary shall submit to EPA for review and approval in
        accordance with Section IV.G. the root cause analysis and either (i) a corresponding
        implementation timeline for further corrective action or (ii) proposed alternative operational
        parameters for the Active Gas Extraction Well. In the event Gary proposes an alternative
        operational parameter for an Active Gas Extraction Well, EPA shall consider site-specific
        conditions and limitations when evaluating Gary’s proposal.

 4.1.3   Compliance Provisions and Operation Standards for Passive Gas Wells
 The passive GCCS at the Landfill is responsible for control of LFG from most of the collection area.
 Passive gas wells are fitted with solar passive flares that have a spark ignitor but no monitor for the
 presence of a flame. Gary will use to following procedure to assess the operation of the passive gas
 well flares to ensure control:

     1. Gary shall operate the Passive Gas Well Flares at all times that the Passive Gas Wells are open.

     2. Gary shall inspect each Passive Gas Well Flare weekly to determine whether a flame is present
        and operable. If a Passive Gas Well Flare is inoperable, the Passive Gas Well shall be closed so
        as to not vent the gas to the atmosphere within one hour after Gary becomes aware that the
        Passive Gas Well Flare is inoperable. Gary shall relight the Passive Gas Well and, if necessary,
        repair the Passive Gas Well Flare so that it is operable within 5 Days of the initial weekly
        inspection where it was found inoperable.




                                                                                                             10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 42 of 151
                                                                         Gas Collection and Control System Design Plan



       3. If Passive Gas Well Flares are operational (i.e. repair or maintenance is not necessary), but the
          Passive Gas Well Flares will not light because of insufficient LFG flow, the Passive Gas Well
          shall be closed so as not to vent gas to the atmosphere within one hour after Gary determines
          the Passive Gas Well Flare will not light because of insufficient gas flow. Within 5 Days of an
          inspection where it was found a Passive Gas Well would not light because of insufficient LFG
          flow, Gary shall reopen the Passive Gas Well valve and attempt to relight the Passive Gas Well
          Flare. Gary shall ensure that the insufficient LFG flow is not due to a pinched well or other
          condition of the Passive Gas Well that can be fixed or repaired.

   4.1.4   Gas Well Decommissioning
   A passive or active LFG well may be taken out-of-service if it is experiencing sufficiently declining gas
   flows, using an alternative operating procedure as outlined in this section.

   A passive well is experiencing sufficiently declining gas flows if:

       1. The passive solar flare vent will not relight after four consecutive attempts to relight, as
          described in Section 3.2.1 of the Wellhead Monitoring SOP; and

       2. The insufficient landfill gas flow is not due to a pinched well or other condition of the passive
          well that can be fixed or repaired.

   An active well is experiencing sufficiently declining gas flows if:

       1. There is a record of at least six months of low gas flow;

       2. Gas quality is diminishing based on methane content; and

       3. The insufficient landfill gas flow is not due to a pinched well or other condition of the active
          well that can be fixed or repaired.

   The following site-specific procedure shall be used if a passive or active well is taken out-of-service:

       1. Notify IDEM and EPA that the well has been taken out-of-service;

       2. Close any valves or openings that could lead to venting;

       3. Monitor surface emissions in the area of the well, pursuant to the Surface Monitoring SOP; and

       4. Uncap the well and put the well back into service if the area around the well is experiencing
          surface emissions exceedances and cover repairs were not able to correct the exceedance.

   A passive or active LFG well that is taken out-of-service will not be subject to the requirements of
   Paragraphs 9, 10, and 11 of the Consent Decree while it is out-of-service, except as provided above.

   Permanent decommissioning of a passive or active well (i.e. cutting off wellhead below ground,
   capping, and backfilling) must be approved by IDEM. A passive or active LFG well that is permanently
   decommissioned after approval by IDEM will not be subject to the requirements of Paragraphs 9, 10,
   and 11 of the Consent Decree.

   As-built drawings must be kept up-to-date to show the well has been permanently decommissioned or
   is currently out of service.


                                                                                                                   11
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 43 of 151
                                                                   Gas Collection and Control System Design Plan



 4.2 GCCS Design Alternatives
 The GCCS at the Landfill is a combination of both a passive and active system. This design is specific to
 the circumstances surrounding the Landfill including the closure, the existing GCCS, landfill cover
 design, and other design considerations. The alternatives are described in further detail in the above
 sections. Alternatives in design to an active collection system are allowed in accordance with 40 C.F.R.
 § 60.752(b)(2)(i)(C):

         § 60.752(b)(2)(i)(C) The collection and control system design plan shall either conform with
         specifications for active collection systems in § 60.759 or include a demonstration to the
         Administrator’s satisfaction of the sufficiency of the alternative provisions to § 60.759.




                                                                                                             12
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 44 of 151




                                  Attachment 1

                              Design Plan Drawings
                 USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 45 of 151




                CITY OF GARY, INDIANA

   CLOSED GARY SANITARY LANDFILL
GAS COLLECTION AND CONTROL SYSTEM IMPROVEMENTS



            N                                                                                       LIST OF DRAWINGS




                                         JULY 2019




                                                                                                                                    C:\pw_pl1\adamssa\d1593676\GCS00000.dwg
                                                                                                             NOT FOR CONSTRUCTION
                                                                                                                                 USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 46 of 151




                                                                                                                                                                                                                                                   N
pw:\\pw.cdmsmith.com:PW_PL1\80838\114361\02 Project Information\CADD\CSTPL001.DWG
XREFs: [CDMS_2234, CDMS_2436] Images: [Gary Landfill_02_17_2017]
Last saved by: KNIGHTHM Time: 7/17/2019 9:13:15 AM




                                                                                                                                                                                                                                                                               C:\pw_pl1\adamssa\d1593676\CSTPL001.DWG
                                                                                                                                                                                                 CITY OF GARY, INDIANA
                                                                                                                                                                                                                          LANDFILL GAS COLLECTION AND
                                                                                             125 South Wacker Drive, Suite 700                                                      CLOSED GARY SANITARY LANDFILL        CONTROL SYSTEM IMPROVEMENTS             C-1
                                                                                             Chicago, Illinois 60606
                                                                                    © 2018




                                                                                             Tel: (312) 346-5000


                                                                                                                                                                                                                                                        NOT FOR CONSTRUCTION
                                                                                                                                 USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 47 of 151




                                                                                                                                                                                                                                                   N
pw:\\pw.cdmsmith.com:PW_PL1\80838\114361\02 Project Information\CADD\CSTPL002.DWG
XREFs: [CDMS_2436] Images: [Gary Landfill_02_17_2017]
Last saved by: KNIGHTHM Time: 7/17/2019 9:17:15 AM




                                                                                                                                                                                                                                                                              C:\pw_pl1\adamssa\d1593676\CSTPL002.DWG
                                                                                                                                                                                                 CITY OF GARY, INDIANA
                                                                                                                                                                                                                         LANDFILL GAS COLLECTION AND
                                                                                             125 South Wacker Drive, Suite 700                                                      CLOSED GARY SANITARY LANDFILL           CONTROL SYSTEM PLAN                 C-2
                                                                                             Chicago, Illinois 60606
                                                                                    © 2018




                                                                                             Tel: (312) 346-5000


                                                                                                                                                                                                                                                       NOT FOR CONSTRUCTION
                                                                       USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 48 of 151




         DETAIL   A                                                                                                                                            DETAIL       B




                      DETAIL   C                                                                                                                                   DETAIL       D




                                                                                                                                                                                                                                  C:\pw_pl1\adamssa\d1593676\CD01GSDT.dwg
                                                                                                                                       CITY OF GARY, INDIANA


                                   125 South Wacker Drive, Suite 700                                                      CLOSED GARY SANITARY LANDFILL                             GAS SYSTEM DETAILS I            CD-1
                                   Chicago, Illinois 60606
© 2018




                                   Tel: (312) 346-5000


                                                                                                                                                                                                           NOT FOR CONSTRUCTION
                                                                                                                                                            USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 49 of 151




                                                                                                     A




                                                                                                                                                                                                               6" MIN.                6" MIN.




                                                                                                 A




                                                                                                                      DETAIL                           A
                                                                                             N
pw:\\pw.cdmsmith.com:PW_PL1\80838\114361\02 Project Information\CADD\CD02GSTD.dwg




                                                                                                         DETAIL   B
Last saved by: KNIGHTHM Time: 7/17/2019 9:08:24 AM
XREFs: [CDMS_2436] Images: []




                                                                                                                                                                                                                                                                                                   C:\pw_pl1\adamssa\d1593676\CD02GSTD.dwg
                                                                                                                                                                                                                            CITY OF GARY, INDIANA


                                                                                                                        125 South Wacker Drive, Suite 700                                                      CLOSED GARY SANITARY LANDFILL        GAS SYSTEM DETAILS II            CD-2
                                                                                                                        Chicago, Illinois 60606
                                                                                    © 2018




                                                                                                                        Tel: (312) 346-5000


                                                                                                                                                                                                                                                                            NOT FOR CONSTRUCTION
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 50 of 151




                      APPENDIX 2

               Wellhead Monitoring SOP
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 51 of 151



 Closed Gary Sanitary Landfill
 Wellhead Monitoring SOP
 1.0 Introduction
 In accordance with the Consent Decree, this Wellhead Monitoring Standard Operating Procedure
 (SOP) was developed to address wellhead monitoring including background information,
 equipment description, equipment servicing, calibration procedures, monitoring procedures,
 follow-up monitoring, quality assurance, and all forms that must be filled out for each monitoring
 event or during well servicing.

 2.0 Background
 The landfill gas collection and control system (GCCS) consists of both an active collection system
 and a passive collection system. The active collection system uses gas mover equipment (i.e.,
 blower) to transport gas through the header pipe system to the flare for treatment. The passive
 system uses positive pressure within the landfill to move the landfill gas (rather than using gas
 mover equipment) to solar ignited vent flares for treatment.

 2.1 Well Types
 A passive gas well is a vertical or horizontal perforated pipe placed in drilled vertical or horizontal
 hole in the ground or surface of the landfill designed to extract landfill gas through the use of the
 positive pressure of the landfill rather than the Gas Mover Equipment.

 An active gas extraction well is a vertical or horizontal perforated pipe placed in a drilled vertical or
 horizontal hole in the ground or surface of the landfill designed to extract landfill gas through the
 use of active vacuum applied by the gas mover equipment.

 3.0 Passive Gas Wells
 Each passive solar vent flare is the point where flow is regulated, and compliance is demonstrated
 through monitoring. The solar vent flares will be operated at all times that the passive gas wells are
 open. Regular inspection and maintenance of this equipment is necessary for the consistent and
 reliable operation of the passive collection system. The following sections describe the procedures
 for performing routing passive gas well inspections and maintenance.

 3.1 Monitoring
 The temperature and oxygen concentration will be monitored at each passive gas well on a monthly
 basis. The “Passive Gas Well Monitoring Logs” are provided as Attachments 1 to 2. Included are
 logs for the existing passive gas wells, and the wells after the GCCS improvements.

 When monitoring, the oxygen level will be determined by utilizing a portable Landtec GEM5000 gas
 analyzer (or equivalent) calibrated to the manufacturer’s specifications.




                                                                                                           1
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 52 of 151


 All wellhead monitoring forms, including deficiencies found and a timeline for the repairs, will be
 saved every month and retained for five years.

 3.2 Inspections
 In accordance with the Consent Decree and GCCS Design Plan, the passive solar vent flares will be
 inspected weekly to ensure that the equipment is operating properly and that a flame is present.

 If a passive solar vent flare is inoperable, the solar vent flare will be closed so as to not vent the
 landfill gas to the atmosphere within one hour after landfill personnel become aware that the
 passive solar vent flare is inoperable. Landfill personnel will relight the passive solar vent flare and,
 if necessary, repair the passive solar vent flare so that it is operable within five (5) days of the initial
 weekly inspection where it was found inoperable. If any component is not operating as intended,
 refer to Section 3.4 for equipment maintenance and repair procedures.

 Any equipment exhibiting problems will be further evaluated to determine cause and appropriate
 corrective actions. Inspection personnel will record and report any observations in detail on the
 “Passive Gas Well Inspection Logs” provided as Attachment 3 to 4. Included are logs for the
 existing passive gas wells, and the wells after the GCCS improvements.

 Inspection personnel will review the noted observations with the designated landfill supervisor to
 identify and schedule corrective actions and/or repairs that are deemed necessary. Any deficiencies
 found during inspection will be corrected as soon as possible. The log will also be kept for tracking
 when the deficiency was found, when the work was scheduled, and when the work was completed.

 3.2.1 Low Landfill Gas Flow Rate
 If a passive solar vent flare is operational (i.e., repair or maintenance is not necessary), but the
 passive solar vent flare will not light because of insufficient landfill gas flow, the passive solar vent
 flare will be closed so as not to vent landfill gas to the atmosphere within one hour after landfill
 personnel determine that the passive solar vent flare will not light because of insufficient gas flow
 (first attempt).

 Within seven (7) days of the inspection where it was found the passive solar vent flare would not
 light because of insufficient landfill gas flow, landfill personnel will reopen the passive solar vent
 flare and attempt to relight (second attempt). The landfill personnel will again ensure that the
 insufficient landfill gas flow is not due to a pinched well or other condition that can be fixed or
 repaired. If the flare still does not relight, the valve will be closed.

 Within seven (7) days of the second attempt, landfill personnel will reopen the passive solar vent
 flare and attempt to relight (third attempt). The landfill personnel will again ensure that the
 insufficient landfill gas flow is not due to a pinched well or other condition that can be fixed or
 repaired. If the vent flare still does not relight, the valve will be closed.

 Within seven (7) days of the third attempt, landfill personnel will reopen the passive solar vent
 flare and attempt to relight (fourth attempt). The landfill personnel will again ensure that the
 insufficient landfill gas flow is not due to a pinched well or other condition that can be fixed or
 repaired. If the vent flare still does not relight, the passive flare vent will be removed, and the well
 will be capped and removed from the monitoring program.


                                                                                                             2
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 53 of 151




 3.3 Maintenance and Repair Overview
 Prior to work being performed, landfill personnel will review current and future weather
 conditions to ensure no adverse weather conditions exist which may impact repairs. Safety
 procedures will be employed and followed during all repair activities. No smoking will be allowed
 while completing repairs on or around the landfill. Repair of the passive solar vent flares in the field
 will not take place during precipitation, or in the presence of excessive wind or other adverse
 weather conditions.

 A review and inventory of required work materials will be conducted prior to starting repair work
 to ensure that materials, equipment, and supplies are available and near the repair area. The
 following materials should be verified prior to starting work:

        Battery pack;

        Solar panel;

        New valves or appropriate size;

        Flame arrester module;

        Spark pilot;

        Bolts, washers, and nuts for connections, and;

        Proper tools/supplies to perform maintenance or repair.

 An adequate inventory of replacement parts will be stored on-site at all times. The following
 Section 3.4 provides additional details for typical repair procedures. All repairs will be logged and
 retained for future use or reference.

 3.4 Maintenance and Repair Procedures
 All passive solar vent flare components will be inspected and maintained to ensure consistent and
 reliable operation. Vent flare inspections, adjustments, and repairs and/or replacement are a
 common procedure performed to ensure proper operations, all connections/fittings are tight, and
 proper gas flow is occurring. Inspections are intended to identify conditions that could render the
 passive collection system inoperable. The following procedures will be followed to inspect, and
 repair or replace passive solar vent flare components in an efficient and safe manner:

        Inspect the well casing above grade for signs of damage, deterioration, or potential
         problems. Any casings observed with problems should be repaired as necessary.

        Inspect sample port and O-rings for cracks and damage and replace if damaged. Check the
         sample ports for tightness and tighten as necessary. Ensure the sample ports are free of
         debris and clean as necessary. Inspect sample port caps for damage/deterioration and
         replace if needed. Ensure that sample port caps are properly in place to prevent
         deterioration of port or dirt accumulation.


                                                                                                         3
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 54 of 151


       Inspect mechanical joints (e.g., couplers, flanges, etc.) for leaks. Document and repair
        indications of a leak. Inspect all associated clamps/mechanical fasteners and ensure they
        are tight and operating properly.

       Inspect valves to verify they are in good condition and functioning as intended. Any broken
        valve components should be replaced as soon as practicable.

       Inspect thermometers for proper operation. For example, compare measurements with
        known standard to determine accuracy, rotate the thermometer to ensure proper dial
        operation, inspect O-rings or seals for damage or wear, and replace thermometer to ensure
        accuracy, if necessary.

       Check the integrity of the solar panel, electrical connections, and ignition wires. Replace any
        defective parts. Clean the solar panel and, if possible, assure that it is facing generally south.

       Check the battery voltage; if the 6-volt battery is less than 6 volts, recharge it using the
        appropriate trickle charger. If the battery will not recharge, or will not hold a charge,
        replace the battery with a new one. The battery is checked by removing the solar igniter top
        cover and testing with a multimeter at the positive and negative terminals.

       Any signs of damage and wear & tear should be documented.

       Any maintenance or repair required should be performed as soon as practicable to return a
        component to its intended function.

       Any damaged, worn, or broken components observed should be replaced as soon as
        practicable.

       Perform the following if the flare must be removed, when appropriate:

            o   Remove the flare by unbolting the companion flange. Before removing, close the
                valve so that landfill gas does not vent freely and ensure that the electric sparker
                switch is in the “OFF” position. Then, lay the flare down and remove the stainless-
                steel screws in the flare arrester module and take out the stainless-steel wire gauze
                wire insert with needle-nose pliers or a screwdriver. Clean the insert in solvent
                (such as WD-40), or obtain a replacement insert.

            o   Look through the flare from the bottom to top to assure that it is free of obstruction.
                A buildup of dead insects in the pipe can cause an obstruction; this buildup should
                be removed by running a broom handle or pipe through the flare. Then install the
                cleaned or new flare arrester wire gauze insert.

            o   Examine the spark igniter for build-up of carbon on the electrode surfaces. Run a
                fine emery cloth across the gap to remove any buildup from the surface of the
                stainless-steel body and spark ring. Assure the gap is 0.045” to 0.050”. Replace
                defective or inoperative sparkers.

            o   Visually inspect all flare elements for corrosion or other damage. Clean or replace as
                required.

                                                                                                         4
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 55 of 151


              o   Reinstall the flare. Assure that spark is performing reliably and that the valve
                  operates freely. Check that re-ignition of the landfill gas occurs within
                  approximately 1-minute after opening the valve.

 3.4.1 Post-Work Inspection
 After any repair work has been completed, landfill personnel will inspect the passive solar vent
 flare connections and fittings for tightness to ensure no leaks exist. The work area will also be
 cleaned properly (e.g., all work-related materials, debris, and equipment have been removed).

 4.0 Active Gas Extraction Wells
 Each active gas extraction wellhead is the point where flow is regulated, and compliance is
 demonstrated through monitoring. Regular inspection and maintenance of this equipment is
 necessary for the consistent and reliable operation of the active collection system. The following
 sections describe the procedures for performing routine active well inspections and maintenance.

 4.1 Monitoring
 The active wellhead monitoring will be performed at the following frequencies in accordance with
 the Consent Decree. Once the improvements have been made to the GCCS, and the system has been
 operating for six months, all wellheads at the site will be monitored on a monthly basis.

             Start Activity                      Finish Activity                       Frequency
  Date of Entry (Consent Decree)       GCCS Improvements                    Monthly
  GCCS Improvements                    Six Months after GCCS Improvements   Twice Monthly
  Six Months after GCCS Improvements   N/A                                  Monthly

 Three “Active Gas Extraction Well Monitoring Logs” are provided as Attachments 5 to 7. Included
 are the typical monitoring logs (existing and after GCCS improvements) and, if needed, the log to
 document any retesting that occurs within 5-days of the initial measurement of an exceedance.

 In accordance with the Consent Decree, landfill personnel will monitor the active gas extraction
 wells to determine whether they are operating:

     1.       Under negative pressure;

     2.       With a landfill gas temperature less than 55˚C (130 °F); and

     3.       With an oxygen level less than 5%.

 When monitoring, the oxygen level will be determined by utilizing a portable Landtec GEM5000 gas
 analyzer (or equivalent) calibrated to the manufacturer’s specifications. A copy of the Landtec
 GEM5000 Gas Analyzer Used Manual is attached as Exhibit A, and the cover page is included as
 Figure 1 at the end of this document.




                                                                                                      5
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 56 of 151


 4.1.1 Operational Parameter Corrections
 If an active gas extraction well is not operating within one or more of the operational parameters
 above, corrective actions will be initiated to correct the exceedance within five (5) days from the
 initial measurement. Any attempted corrective measure must not cause exceedances of other
 operational or performance standards.

 If landfill personnel are unable to correct the exceedance within five (5) days of the initial
 measurement of the exceedance, a root cause analysis will be conducted and correct the exceedance
 as soon as practicable, but no later than 60 days after the exceedance was first measured.

 If the corrective actions are expected to take longer than 60 days to complete after the initial
 measurement of the exceedance, the root cause analysis and either of the following will be
 submitted to the EPA for review and approval:

    1.      A corresponding implementation timeline for further corrective actions, or

    2.      Proposed alternative operational parameters for the active gas extraction well.

 In the event an alternative operational parameter for an active gas extraction well is proposed, the
 EPA will consider site-specific conditions and limitations when evaluating the proposal.

 4.2 Inspections
 The active gas extraction wells will be inspected monthly during the monitoring events to ensure
 that the equipment is operating properly. If any component is not operating as intended, refer to
 Section 4.4 for equipment maintenance and repair procedures.

 Any equipment exhibiting problems will be further evaluated to determine cause and appropriate
 corrective actions. Inspection personnel will record and report any observations in detail on the
 “Active Gas Extraction Well Inspection Logs” provided as Attachments 8 to 9. Included are logs for
 the existing active gas extraction wells, and the wells after the GCCS improvements.

 Inspection personnel will review the noted observations with the designated landfill supervisor to
 identify and schedule corrective actions and/or repairs that are deemed necessary. Any deficiencies
 found during inspection will be corrected as soon as possible. The log will also be kept for tracking
 when the deficiency was found, when the work was scheduled, and when the work was completed.

 4.3 Maintenance and Repair Overview
 Prior to work being performed, landfill personnel will review current and future weather
 conditions to ensure no adverse weather conditions exist which may impact repairs. Safety
 procedures will be employed and followed during all repair activities. No smoking will be allowed
 while completing repairs on or around the landfill. Repair of the active wellheads in the field will
 not take place during precipitation, or in the presence of excessive wind or other adverse weather
 conditions.

 A review and inventory of required work materials will be conducted prior to starting repair work
 to ensure that materials, equipment, and supplies are available and near the repair area. The
 following materials should be verified prior to starting work:


                                                                                                        6
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 57 of 151


       Backup rings for connections;

       New valves or Fernco couplings of appropriate size;

       Bolts, washers, and nuts for connections, and;

       Proper tools/supplies to perform maintenance or repair.

 An adequate inventory of replacement parts will be stored on-site at all times. The following
 Section 4.4 provides additional details for typical maintenance and repair procedures. All repairs
 will be logged and retained for future use or reference.

 4.4 Maintenance and Repair Procedures
 All active gas extraction wellhead components will be inspected and maintained to ensure
 consistent and reliable operation. Wellhead inspections, adjustments, and repairs and/or
 replacement are a common procedure performed to ensure proper operations, all
 connections/fittings are tight, and proper gas flow is occurring. Inspections are intended to identify
 conditions that could render the active collection system inoperable. The following procedures will
 be followed to inspect, and repair or replace active wellhead components in an efficient and safe
 manner:

       Inspect the well casing above grade for signs of damage, deterioration, or potential
        problems. Any casings observed with problems should be repaired as necessary.

       Inspect sample port and O-rings for cracks and damage and replace if damaged. Check the
        sample ports for tightness and tighten as necessary. Ensure the sample ports are free of
        debris and clean as necessary. Inspect sample port caps for damage/deterioration and
        replace if needed. Ensure that sample port caps are properly in place to prevent
        deterioration of port or dirt accumulation.

       Inspect flex hoses for signs of deterioration including cracks and brittleness. Also inspect for
        any constrictions or kinks, and that the hose is the appropriate length to promote
        condensate drainage. Flex hoses should not be in tension and should be long enough to
        accommodate slight differential movement of the well pipe and lateral riser. Any flex hose
        that does not pass inspection should be replaced.

       Inspect mechanical joints (e.g., couplers, flanges, etc.) on the wellhead and well casing for
        leaks. Document and repair indications of a vacuum leak. Potential leak indications include,
        but are not limited to, hiss sounds coming from a joint and staining or accumulation of
        liquid on the wellhead or well casing. Inspect all associated clamps/mechanical fasteners
        and ensure they are tight and operating properly.

       Inspect wellhead valves to verify they are in good condition and functioning as intended.
        Completely open and close valve to ensure it operates smoothly through full range. Any
        broken valve components should be replaced as soon as practicable.

       Inspect permanently installed thermometers for proper operation, if any. For example,
        compare measurements with known standard to determine accuracy, rotate the


                                                                                                      7
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 58 of 151


        thermometer to ensure proper dial operation, inspect O-rings or seals for damage or wear,
        and replace thermometer to ensure accuracy, if necessary.

       Inspect connected conveyance piping, and associated clamps/mechanical fasteners for
        tightness and proper operation. Adjust as necessary or replace if needed.

        Any signs of damage and wear & tear should be documented.

       Any maintenance or repair required should be performed as soon as practicable to return a
        component to its intended function.

       Any damaged, worn, or broken components observed should be replaced as soon as
        practicable.

 4.4.1 Post-Work Inspection
 After any repair work has been completed, landfill personnel will inspect the active wellhead
 connections and fittings for tightness to ensure no leaks exist. Landfill personnel will ensure that
 sufficient vacuum is being supplied to the well. The work area will also be cleaned properly (e.g., all
 work-related materials, debris, and equipment have been removed).




                                                                                                       8
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 59 of 151




 Figure 1. Landtec GEM500 Gas Analyzer Operating Manual Cover Page (see Exhibit A)




                                                                                     9
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 60 of 151




                                   Attachment 1

                          Passive Gas Well Monitoring Log

                                    (Monthly)

                            Before GCCS Improvements
   USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 61 of 151

                                             Closed Gary Sanitary Landfill
                         Passive Gas Well Monitoring Log (Monthly), Before GCCS Improvements


                          Staff:

                          Date:


          Gas Readings
                  O2                                               Comments
          Temp
Well ID
           ˚F     %


 PF-1


 PF-2


 PF-3


 PF-4


 PF-5


 PF-6


 PF-7


 PF-8


 PF-9


PF-10


PF-11


PF-14


PF-15


PF-16


PF-17


PF-18


PF-19


PF-20


PF-21


PF-22


PF-23


PF-24


PF-25




                                                        1 of 1
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 62 of 151




                                   Attachment 2

                          Passive Gas Well Monitoring Log

                                    (Monthly)

                             After GCCS Improvements
     USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 63 of 151

                                    Closed Gary Sanitary Landfill
                              Passive Gas Well Monitoring Log (Monthly)


                          Staff:

                          Date:


          Gas Readings
Well ID           O2                                        Comments
          Temp
           ˚F     %

 PF-1


 PF-2


 PF-3


 PF-4


 PF-5


 PF-6


PF-14


PF-15


PF-16


PF-18


PF-19


PF-20


PF-21


PF-22


PF-23


PF-24


PF-25




                                               1 of 1
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 64 of 151




                                  Attachment 3

                          Passive Gas Well Inspection Log

                                    (Weekly)

                            Before GCCS Improvements
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 65 of 151

                                               Closed Gary Sanitary Landfill
                           Passive Gas Well Inspection Log (Weekly), Before GCCS Improvements


                                                                         Staff:

                                                                         Date:


            Is a flame present?   Is the passive flare operable?      Provide Description of Any Improper Conditions Observed,
  Well ID
                                                                                 and Course of Action Taken (if any)
              Yes        No           Yes               No


   PF-1


   PF-2


   PF-3


   PF-4


   PF-5


   PF-6


   PF-7


   PF-8


   PF-9


  PF-10


  PF-11


  PF-14


  PF-15


  PF-16


  PF-17


  PF-18


  PF-19


  PF-20


  PF-21


  PF-22


  PF-23


  PF-24


  PF-25




                                                             1 of 1
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 66 of 151




                                  Attachment 4

                          Passive Gas Well Inspection Log

                                    (Weekly)

                             After GCCS Improvements
        USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 67 of 151

                                              Closed Gary Sanitary Landfill
                                        Passive Gas Well Inspection Log (Weekly)


                                                                        Staff:

                                                                        Date:


           Is a flame present?   Is the passive flare operable?     Provide Description of Any Improper Conditions Observed,
Well ID
                                                                               and Course of Action Taken (if any)
             Yes        No           Yes              No

 PF-1


 PF-2


 PF-3


 PF-4


 PF-5


 PF-6


PF-14


PF-15


PF-16


PF-18


PF-19


PF-20


PF-21


PF-22


PF-23


PF-24


PF-25




                                                           1 of 1
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 68 of 151




                                   Attachment 5

                      Active Gas Extraction Well Monitoring Log

                                     (Monthly)

                             Before GCCS Improvements
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 69 of 151

                                     Closed Gary Sanitary Landfill
           Active Gas Extraction Well Monitoring Log (Monthly), Before GCCS Improvements


                                              Staff:

                                              Date:


              Pressure    Gas Readings
 Well ID                                                         Comments
                          Temp     O2
               in. w.c.
                           ˚F      %

  AW-1


  AW-2


  AW-3


  AW-4


  AW-5


  AW-6


  AW-7


  AW-8


  PF-12


  PF-13




                                               1 of 1
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 70 of 151




                                    Attachment 6

                      Active Gas Extraction Well Monitoring Log



               (Twice Monthly: Up to 6 Months after GCCS Improvements)

                                         or

                    (Monthly: 6 Months After GCCS Improvements)
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 71 of 151

                                  Closed Gary Sanitary Landfill
                           Active Gas Extraction Well Monitoring Log,
               Twice Monthly (up to 6 months after GCCS improvements) or Monthly

                                            Staff:

                                            Date:


             Pressure   Gas Readings
   Well ID                       O2                           Comments
                        Temp
             in. w.c.
                         ˚F      %

   AW-1


   AW-2


   AW-3


   AW-4


   AW-5


   AW-6


   AW-7


   AW-8


   AW-9


   AW-10


   AW-11


   AW-12


   AW-13


   AW-14


   AW-15


   AW-16


   AW-17




                                            1 of 1
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 72 of 151




                                   Attachment 7

                      Active Gas Extraction Well Monitoring Log

                                    5-Day Retest
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 73 of 151

                                 Closed Gary Sanitary Landfill
                      Active Gas Extraction Well Monitoring - Retest Log,
                  (within 5-days of the initial measurement of an exceedance)

                                            Staff:

                                            Date:


           Pressure   Gas Readings
 Well ID                                                        Comments
                      Temp      O2
           in. w.c.
                       ˚F       %




                                            1 of 1
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 74 of 151




                                   Attachment 8

                      Active Gas Extraction Well Inspection Log

                                     (Monthly)

                            Before GCCS Improvements
  USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 75 of 151

                                                Closed Gary Sanitary Landfill
                                     Active Gas Extraction Well Inspection Log (Monthly)


                                                Perform the Following

Inspect well casing above grade for signs of damage, deterioration, or potential problems

Inspect sample ports and O-rings for cracks and damage

Check sample ports for any debris (clean as necessary)

Inspect and verify sample port caps are in place

Inspect joints (e.g., couplers, flanges, etc.) on wellhead and casing of the following:

 • Leaks

 • Hissing Sound

 • Staining

 • Accumulation of Liquid

 • All clamps/fasteners are tight and operating properly

Inspect wellhead tuning valves to verify they are in good condition and functioning

Completely open and close all valves to ensure they operate smoothly through full range

Inspect flexible hoses for cracks, brittleness, deterioration kinks, constrictions, and proper length

Inspect and verify flex hose clamps are tight (adjust as needed)

Inspect installed thermometers for proper operation

Inspect coated components for abrasion, chipping, or cracking of the coating

Inspect connected conveyance piping, and associated clamps/fasteners for tightness

Describe any observations or actions taken




                                                          1 of 2
  USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 76 of 151
                                      Closed Gary Sanitary Landfill
             Active Gas Extraction Well Inspection Log (Monthly), Before GCCS Improvements


                                                Staff:

                                                Date:



                 Was the Well Inspected?    Provide Description of Any Improper Conditions Observed,
   Well ID
                                                       and Course of Action Taken (if any)
                    Yes           No

    AW-1


    AW-2


    AW-3


    AW-4


    AW-5


    AW-6


    AW-7


    AW-8


    PF-12


    PF-13

General Comments (if any):




                                                 2 of 2
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 77 of 151




                                   Attachment 9

                      Active Gas Extraction Well Inspection Log

                                     (Monthly)

                             After GCCS Improvements
  USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 78 of 151

                                                Closed Gary Sanitary Landfill
                                     Active Gas Extraction Well Inspection Log (Monthly)


                                                Perform the Following

Inspect well casing above grade for signs of damage, deterioration, or potential problems

Inspect sample ports and O-rings for cracks and damage

Check sample ports for any debris (clean as necessary)

Inspect and verify sample port caps are in place

Inspect joints (e.g., couplers, flanges, etc.) on wellhead and casing of the following:

 • Leaks

 • Hissing Sound

 • Staining

 • Accumulation of Liquid

 • All clamps/fasteners are tight and operating properly

Inspect wellhead tuning valves to verify they are in good condition and functioning

Completely open and close all valves to ensure they operate smoothly through full range

Inspect flexible hoses for cracks, brittleness, deterioration kinks, constrictions, and proper length

Inspect and verify flex hose clamps are tight (adjust as needed)

Inspect installed thermometers for proper operation

Inspect coated components for abrasion, chipping, or cracking of the coating

Inspect connected conveyance piping, and associated clamps/fasteners for tightness

Describe any observations or actions taken




                                                          1 of 2
       USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 79 of 151
                                                     Closed Gary Sanitary Landfill
                                          Active Gas Extraction Well Inspection Log (Monthly)


                                                 Staff:

                                                 Date:



                Was the Well Inspected?                     Provide Description of Any Improper Conditions Observed,
   Well ID
                                                                       and Course of Action Taken (if any)
                   Yes           No


    AW-1


    AW-2


    AW-3


    AW-4


    AW-5


    AW-6


    AW-7


    AW-8


    AW-9


   AW-10


   AW-11


   AW-12


   AW-13


   AW-14


   AW-15


   AW-16


   AW-17

General Comments (if any):




                                                                2 of 2
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 80 of 151




                      APPENDIX 3

                 Surface Monitoring SOP
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 81 of 151




                               SOP-E28

        SURFACE EMISSIONS MONITORING (SEM)
                  OPERATION SOP




                                   Page 1 of 10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 82 of 151



 Table of Contents
 1.0     SOP-E28: SEM Monitoring .................................................................................................. 3
   1.1      Purpose........................................................................................................................... 3
   1.2      Summary ........................................................................................................................ 3
   1.3      Definitions ...................................................................................................................... 3
   1.4      Required Equipment ....................................................................................................... 3
   1.5      Calibration ...................................................................................................................... 4
   1.6      Maintenance................................................................................................................... 4
   1.7      Storage ........................................................................................................................... 4
 2.0     Monitoring Procedure ........................................................................................................ 6
 3.0     Onsite Hazards ................................................................................................................... 8
   3.1      Health and Safety Warnings ........................................................................................... 8
       3.1.1       Trip Hazards............................................................................................................. 8
       3.1.2       Extreme weather conditions ................................................................................... 8
       3.1.3       Insects ..................................................................................................................... 8
       3.1.4       Unauthorized personnel .......................................................................................... 8
       3.1.5       Poisonous plants ..................................................................................................... 8
       3.1.6       High volatile vapor levels ......................................................................................... 8
       3.1.7       SEM 5000 Operation Warnings ............................................................................... 8
   3.2      How To Operate the SEM 5000 ...................................................................................... 9
   3.3      Monitoring the Project Area ........................................................................................... 9
   3.4      Reporting ........................................................................................................................ 9
 4.0     APPENDICES ....................................................................................................................... 1
   APPENDIX A            LANDTEC SEM 5000 EMISSIONS MONITOR OPERATING MANUAL ................... 2
   APPENDIX B            ROUTE MAP...................................................................................................... 3
   APPENDIX C            EXCEEDANCE FORM ......................................................................................... 4
   APPENDIX D USEPA NEW SOURCE PERFORMANCE STANDARDS (NSPS), 40 CFR 60.775 (C)
   AND (D) AND 40 CFR 60, APPENDIX A, METHOD 21 .................................................................. 5




                                                               Page 2 of 10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 83 of 151




                                 1.0 SOP-E28: SEM MONITORING

 1.1 Purpose
 The purpose of Surface Emissions Monitoring (SEM) is to identify areas of surface methane
 emissions in exceedance of 500 parts per million (ppm) in order to satisfy monitoring
 requirements set forth by the USEPA New Source Performance Standards (NSPS), 40 CFR 60.775
 (c) and (d) and 40 CFR 60, Appendix A, Method 21. The purpose of this document is to establish
 a uniform process for the monitoring and detection of toxic vapors at the surface of the landfill.

 1.2 Summary
 The City of Gary Closed Sanitary Landfill is comprised of approximately 120 acres between Burr
 Street & Colfax Street, in Gary, Lake County, Indiana (the Landfill). The Landfill is situated within
 the southeast quarter of Section 12, Township 36 North, Range 9 West.

 SEM is conducted using a Landtec SEM 5000 Surface Emissions Monitor (SEM 5000). The SEM
 5000 is a digital gas detection instrument from QED Environmental Systems, Inc. The intended
 use of the SEM 5000 is the measurement of low concentrations of methane in the field (landfill
 surface emissions monitoring, leakage surveys of natural gas networks, control pinpointing
 outside buildings, quantifying methane fluxes, and laboratory applications for gas analysis). The
 instrument is selective exclusively to methane, utilizing patented Laser technology.

 This procedure is performed by walking a set path throughout the target area while holding the
 SEM 5000 within 5-10 centimeters of the ground surface.

 1.3 Definitions
 SEM – Surface Emissions Monitoring
 PPE – Personal Protective Equipment
 NBS – National Bureau of Standards
 GPS – Global Positioning System

 1.4 Required Equipment
 The following equipment are required for SEM 5000 operation

    •   SEM 5000 Surface Emissions Monitor
    •   Operating manual
    •   Battery charger
    •   Jeweler's screwdriver for adjustments
    •   NBS traceable calibration gas (usually methane or ethane)
    •   "T" valve for calibration




                                             Page 3 of 10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 84 of 151


    •   Intake assembly extension
    •   Strap for carrying SEM 5000
    •   Plastic bags or pelican case for protecting the SEM 5000 from moisture and dirt
    •   Cell Phone
    •   GPS (the SEM 5000 is equipped with integral GPS)
    •   Marking Flags
    •   Field Log/ Field Sheets
    •   Project Area Map
    •   Pens/ Sharpies
    •   Machete
    •   First Aid Kit
    •   PPE
            o Steel-Toed Boots
            o Nitrile Gloves
            o Long Sleeve Shirts
            o Full-Length Pants
            o Insect Repellent
            o High Visibility Vest
            o Sunscreen
            o Rain Gear

 1.5 Calibration
 A SEM 5000 will be used to sample the collection area for monitoring any detectable onsite
 emissions. The SEM 5000 will be calibrated with zero air, and methane diluted to a nominal
 concentration of 500 ppm in air prior to use. The SEM 5000 must be calibrated prior to each
 surface monitoring survey, recalibration of the SEM 5000 must be done for longer SEM events.
 The instructions to calibrate the SEM 5000 can be found in the Landtec SEM 5000 Surface
 Emissions Monitoring Operating Manual in Appendix A.

 1.6 Maintenance
 All preventative maintenance will be performed by a rental company (or the City of Gary if the
 SEM 5000 is owned and not rented). The unit shall be in proper working order prior to use. If the
 equipment malfunctions in any way contact the rental company / or consult the user manual
 immediately.

 1.7 Storage
 Perform the following tasks each day upon conclusion of using the SEM 5000.

    1. Recharge or replace batteries to ensure a full charge for next use.
    2. Store in protective case provided with the SEM 5000.




                                           Page 4 of 10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 85 of 151


 Take any additional storage and maintenance steps recommended by the manufacturer as
 specified in the Landtec SEM 5000 Surface Emissions Monitoring Operating Manual in Appendix
 A.




                                         Page 5 of 10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 86 of 151


                                 2.0 MONITORING PROCEDURE
 The Landfill will be monitored according to a route map which covers the entirety of the waste
 collection area in a radial pattern, following contour intervals of approximately 15 meters from
 bottom to top. The SEM 5000 should be held 5-10 centimeters above the ground in accordance
 with the Surface Emissions Monitoring plan. Before monitoring SEM emissions along the
 designated route, collect and record the background ambient instrument reading. This should be
 conducted onsite prior to the start of emission documentation along the route. If surface
 measurements of methane concentration do not exceed 500 ppm for six months, the monitoring
 pattern may be adjusted to 30-meter intervals. The route map indicating 15-meter contour
 intervals is included in Appendix B.
 Use the Individual Monitoring Exceedance Form (Appendix C) in areas where the methane
 exceeds 500 parts per million (PPM). The form should only be used when a reading of 500 pm
 above the background is encountered during the surface monitoring. A separate form must be
 used for each initial exceedance. Each form requires the following information to be recorded:

 •   Date

 •   Time

 •   Monitoring Technician Initials

 •   Background reading (in ppm)

 •   Exceedance reading (in ppm)

 •   Location of exceedance (GPS coordinates)
 Once this information has been recorded on the accompanying form, mark/flag area of the
 exceedance. Areas marked for methane exceedances should be with the marking flags. The site(s)
 identified with methane exceedances may require cover maintenance or adjustments to the
 vacuum of adjacent wells to increase gas collection within the vicinity of the measured
 exceedance before re-monitoring the location within ten (10) calendar days.
 If the ten (10) day re-monitoring shows an exceedance, additional corrective actions taken must
 be described before re-monitoring of the location within another ten (10) days.
 If the ten (10) day re-monitoring is less than 500 ppm, re-monitor location again one month from
 initial exceedance.
 If the one (1) month re-monitoring is less than 500 ppm, resume normal quarterly monitoring.
 **For any location where monitored methane concentration equals or exceeds 500 ppm above
 background three times within a quarterly period, Gary shall either (i) install a new well or other




                                            Page 6 of 10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 87 of 151


 collection device or (ii) convert a nearby passive gas well to an active gas extraction well and
 connect the well to the active collection system within 120 days of the initial exceedance.




                                           Page 7 of 10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 88 of 151


                                      3.0 ONSITE HAZARDS
 3.1 Health and Safety Warnings
   3.1.1 Trip Hazards
        Be cautious of uneven terrain, debris, wildlife, etc.

   3.1.2 Extreme weather conditions
        Dress appropriately for the anticipated weather conditions. Bring an adequate supply of
        water/ food. Take breaks as necessary.

   3.1.3 Insects
        Be cautious of mosquitos, wasps, ticks, spiders, etc. Wear repellent and/or protective
        clothing to prevent unwanted insect contact.

   3.1.4 Unauthorized personnel
        Report all unauthorized personnel to site contact and Metric project manager. Do not
        approach any unfamiliar persons encountered on-site. Keep cell phone available and
        charged to call in case of emergencies.

   3.1.5 Poisonous plants
        Be cautious when in contact with foliage. Wear protective gear (pants, long-sleeve shirts,
        etc.) when traversing through areas of dense foliage. Check site specific information (if
        available) for commonly encountered plants within the project area. Be sure to wash any
        exposed or effected skin that may have come into contact with hazardous plants.

   3.1.6 High volatile vapor levels
        Use previous vapor level data (if available) to assess the anticipated levels prior to
        entering the site. Levels of methane between 5% and 17% can provide an environment
        susceptible to explosions. Avoid creating any sparks or open flames within potentially
        dangerous environments. Short term exposure to conditions exceeding 17% methane can
        cause nausea, dizziness, and in extreme cases loss of consciousness.

   3.1.7 SEM 5000 Operation Warnings
        The operator shall be equipped with antistatic Personal Protection Equipment (PPE), in
        combination with conductive or dissipative ground, and shoes with a resistance below
        108Ω.

        The SEM 5000 contains an invisible laser source. The instrument is classified Class 1
        according to European standards. Do no open the device.




                                            Page 8 of 10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 89 of 151




 3.2    How To Operate the SEM 5000
 The Landtec SEM 500 Surface Emissions Monitor Operating Manual is attached as Appendix A.

 3.3    Monitoring the Project Area
 Set up and calibrate the instrument in accordance with the Landtec SEM 500 Surface Emissions
 Monitor Operating Manual. Monitoring should only be performed during typical meteorological
 conditions.

    1. Determine the background concentration by moving the probe inlet upwind and
       downwind outside the boundary of the Landfill at a distance of at least 30 meters from
       the perimeter wells.

    2. Walk the perimeter of the project area that you are monitoring.

    3. Note any obstructions in the pathway or inaccessible areas. Do not attempt to access any
       unsafe areas.

    4. The SEM 5000 alarm will sound as methane levels approach 500 parts per million (ppm).
       Alternatively, the alarm may be set at 250 ppm to allow an elevated area to be monitored
       for the appropriate response time.

           a. Mark on your map any locations that exceed 500 ppm on the SEM 5000.

           b. Record the latitude and longitude and level of that location.

           c. Plant a marking flag at that location for future use.

    5. Once one full lap is completed, offset 15 meters toward the center of the site and repeat
       steps 2-4. As mentioned above, if surface measurements of methane concentration do
       no exceed 500 ppm for six months, the monitoring pattern may be adjusted to 30-meter
       intervals.
    6. Continue process in concentric circles until entire project area has been surveyed.

    7. Once completed, report all areas in exceedance of 500 ppm and all inaccessible areas to
       the site contact and Metric Project Manager.

 3.4 Reporting
    1. Develop a map illustrating the pathway traveled using GPS coordinates recorded and the
       locations of any exceedances or inaccessible areas.

    2. Complete a letter report of the SEM survey.




                                           Page 9 of 10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 90 of 151


    3. Submit the letter report with the map to the Site Contact and place in project file.




                                          Page 10 of 10
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 91 of 151


                                4.0 APPENDICES




                                   Page 1 of 5
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 92 of 151


     APPENDIX A    LANDTEC SEM 5000 EMISSIONS MONITOR OPERATING MANUAL




                                   Page 2 of 5
   USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 93 of 151




   SEM5000
  Surface Emissions Monitor

  OPERATING MANUAL




QED Environmental Systems, Inc.
2355 Bishop Circle West
Dexter, MI. 48130
 USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 94 of 151
SEM5000 Surface Emissions Monitor                        Page 2 of 43

Operating Manual

TABLE OF CONTENTS
ATEX WARNINGS .................................................................................................................................................... 4
General Description ............................................................................................................................................... 5
User Interface ......................................................................................................................................................... 6
   Overview ............................................................................................................................................................ 6
   Connections........................................................................................................................................................ 7
   Display ................................................................................................................................................................ 7
   Navigation .......................................................................................................................................................... 8
Using the SEM5000 ................................................................................................................................................ 9
   Turning the instrument ON................................................................................................................................ 9
   Turning the instrument OFF ............................................................................................................................ 10
   Using GPS ......................................................................................................................................................... 10
       GPS Activation .............................................................................................................................................. 10
   SEM5000 Set Up............................................................................................................................................... 11
   Field Calibration ............................................................................................................................................... 13
       Air Test 1 ...................................................................................................................................................... 14
       Gas Test 1 ..................................................................................................................................................... 15
       Air Test 2 ...................................................................................................................................................... 16
       Gas Test 2 ..................................................................................................................................................... 17
       Air Test 3 ...................................................................................................................................................... 18
       Gas Test 3 ..................................................................................................................................................... 18
       Up Wind Test................................................................................................................................................ 19
       Down Wind Test ........................................................................................................................................... 20
   Functions .......................................................................................................................................................... 21
       Data Save Options ........................................................................................................................................ 21
       Delete Memory ............................................................................................................................................ 22
       Concentration Measurement ...................................................................................................................... 22
       Alarms........................................................................................................................................................... 22
       Backlight and Contrast ................................................................................................................................. 23
       Bluetooth...................................................................................................................................................... 23
Maintenance ........................................................................................................................................................ 24


                                                                                                                                                SEM5000.002
 www.qedenv.com                                                                                                               © QED Environmental Systems Inc.
 USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 95 of 151
SEM5000 Surface Emissions Monitor                        Page 3 of 43

Operating Manual

   Changing the Battery ....................................................................................................................................... 24
   Charging the Battery ........................................................................................................................................ 25
   Replacing the Water Trap Filter ....................................................................................................................... 27
   Extendable Sample Probe Maintenance ......................................................................................................... 28
       Replacing the Dust Filters ............................................................................................................................ 28
   Replacing the Sample Tubing ........................................................................................................................... 30
   Factory Calibration ........................................................................................................................................... 33
Instrument Specifications .................................................................................................................................... 34
Trouble Shooting .................................................................................................................................................. 36
   Pump Error ....................................................................................................................................................... 37
   Restarting the Pump ........................................................................................................................................ 37
Replacement Parts ............................................................................................................................................... 38
SEM5000 Warranty .............................................................................................................................................. 39
Appendix A – Safe Use of the Instrument ........................................................................................................... 40
   Laser Radiation ................................................................................................................................................. 40
   Other Precautions for Usage ........................................................................................................................... 40
   Testing and Maintenance ................................................................................................................................ 40
   Repair ............................................................................................................................................................... 40
Appendix B – Bluetooth Module Compliance ..................................................................................................... 41
   United States .................................................................................................................................................... 41
   Canada .............................................................................................................................................................. 41
   Europe .............................................................................................................................................................. 42
Appendix C – EU Declaration of Conformity ....................................................................................................... 43




                                                                                                                                               SEM5000.002
 www.qedenv.com                                                                                                              © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 96 of 151
  SEM5000 Surface Emissions Monitor                          Page 4 of 43

   Operating Manual
      ATEX WARNINGS
   Read the entire SEM5000 User Manual prior to operating the instrument

   This warning is issued to ensure proper knowledge of the instrument’s operation.
   Replacment of the battery must only be performed in non-hazardous areas
   Do not charge the battery in hazardous areas

   The charging of the batteries must be performed only in a safe place with the appropriate
   external adapter QED SEM-BC.
   Do not open the instrument

   Only authorized personnel can open the instrument for maintenance and repair.
   The opening of the instrument by unauthorized personnel will void the product warranty.
   Maximum voltage Um < 15V

   The maximum voltage that can be applied to the non-intrinsically safe connection facilities of
   associated apparatus (battery charger) without invalidating the type of protection is 15 volts.
   Antistatic Personal Protection Equipment

   The operator shall be equipped with a complete antistatic Personal Protection Equipment
   (PPE), in combination with conductive or dissipative ground, and shoes with a resistance
   below 108Ω.
   Do not connect the SEM5000 instrument, SEM5000 battery or SEM5000 battery charger
   to other equipment

   These devices are only designed to be used together in order to work properly and guarantee
   the safety of the users.
   Atex accessories

   Use only the following accessories with the instrument SEM5000:

      Ø Rechargeable battery pack lithium ion (PBLO.NNNN.YY 3,7V 4000mAh)
                                                                                 Code: 205014
      Ø Battery charger (CCLO.NNNNN.YY)
                                                                                 Code: 100189
      Ø Power supply (Um<15 volts)
                                                                                 Code: 423007




                                                                                               SEM5000.002
    www.qedenv.com                                                           © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 97 of 151
  SEM5000 Surface Emissions Monitor                          Page 5 of 43

   Operating Manual
     GENERAL DESCRIPTION
   The SEM5000 is a digital gas detection instrument from QED Environmental Systems, Inc. The
   intended use of the SEM5000 is the measurement of low concentrations of methane in the
   field (Landfill surface emissions monitoring, leakage surveys of natural gas networks, control
   pinpointing outside buildings, quantifying methane fluxes, and laboratory applications for gas
   analysis).
   The instrument is selective exclusively to methane, thanks to the patented Laser technology
   inside. The SEM5000 delivers reliable and accurate measurement of methane concentrations,
   even if the sample contains other gases or hydrocarbons. Due to its lightweight design and
   modest size, the SEM5000 can be easily transported and is ideal for measuring methane
   concentrations in the field, (landfills, site investigations or gas networks). Thanks to its
   metrological sensitivity, accuracy, stability and response time, the SEM5000 is the perfect
   instrument for the detection and quantification of methane emissions.
   The single-dial function selector makes the SEM5000 easy to use and the large, back-lit LCD-
   display provides easy to read menus and results. The SEM5000 has a measuring range covering
   0 to 1,000,000 PPM (part per million) or 100% methane concentration. The SEM5000 also
   offers a rapid response time, improving the efficiency and saving time. The exceptional
   reactivity of the SEM5000 laser technology provides excellent results during field scans for
   fugitive traces of methane. The noteworthy combination of high sensitivity and rapid response
   deliver outstanding measurement quality. The SEM5000 is provided with integral GPS and
   Bluetooth, eliminating the need for additional devices. The internal memory is capable of
   storing up to 48 hours of scan data.
   The SEM5000 is the perfect, easy-to-use instrument for accurately measuring and recording
   methane concentrations during surface emissions monitoring.

   The SEM 5000 exists in Atex version and has been certified with the intrinsic safety protection
   mode and has obtained the following marking:

                               II 2 G Ex ib op is IIB T3 Gb -25°C<TA<+50°C


   In hazardous environment the user must take care of the following standards EN 1127-1:2011
   (Explosive atmospheres- Explosion prevention and protection - Basic concepts and
   methodology) and CLC/TR 50404:2003 (“Electrostatics Code of practice for the avoidance of
   hazards due to static electricity”).


   ATTENTION: The photos shown in this user manual are indicative.




                                                                                               SEM5000.002
    www.qedenv.com                                                           © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 98 of 151
  SEM5000 Surface Emissions Monitor                          Page 6 of 43

   Operating Manual
     USER INTERFACE
     Overview


                    A
                                                         C
                            B




                                                                                   F




                        D                                     E

                 Description
           [A]   ON/OFF button + Backlight

           [B]   Function button
           [C]   Buzzer
           [D]   Selector Dial

           [E]   LED Alarm Lights and Impact Bumpers
           [F]   Strap Connectors




                                                                               SEM5000.002
   www.qedenv.com                                            © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 99 of 151
  SEM5000 Surface Emissions Monitor                          Page 7 of 43

   Operating Manual
     Connections


                                                                                  Description

                                                                              [A] Gas Sample Inlet and
                                                                                  Water Trap Filter
         A                                                                        Holder

                                                                              [B] Battery Charger/Data
                                                                                  Download Connector




                                  B


     Display

                                      A              B        C           D




                                                                                         I

                     E


                                             F                 G          H
                     DESCRIPTION

               [A]   Pump Status/Save Location/GasTest Indicators

               [B]   Audible Alarm Status

               [C]   GPS Status

               [D]   Battery Charge Status

               [E]   Bluetooth (when connected to your PC, icon will change to

               [F]   Percentage of Memory Used

               [G]   Concentration Level of Sample

               [H]   Test Status Indicator/Gas Threshold

               [I]   Reading Type (ABS)/Gas Measured (CH4)/Scale of Measurement (PPM or %VOL)




                                                                                                               SEM5000.002
   www.qedenv.com                                                                            © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 100 of 151
   SEM5000 Surface Emissions Monitor                         Page 8 of 43

   Operating Manual
     Navigation

   Push the green selector dial and the menu will appear in the display window.
   Use the selector dial to scroll through the available menu options.

   Once you have identified your desired option, push the selector dial to confirm your
   selection.

   While the Option menu is active, the concentration value of the gas sample is shown in the
   upper right-hand corner of the display. The exceedance threshold is displayed in the lower
   right-hand corner of the display.

   Select “ESC” to exit the Options menu.




         Start Test – Begin pre- scan span gas test
         Stop Test – Complete pre-scan span gas test
         Select Gas 500/200/100 – Choose PPM value of exceedance threshold
         ON/OFF Pump – Start and stop pump
         ON/OFF Buzzer – Enable and disable audible exceedance alarm
         ON/OFF GPS – Enable and disable GPS
         ON/OFF Log – Start and stop auto save for scan data
         Sel. Save Interval – Select auto save interval, (1 second to 10 seconds)
         Save Event – Manually save an additional event during auto save
         Delete Memory – Clear all saved data
         LCD Contrast – Adjust display contrast
         Manual Save – Manually save readings during scan, (disables auto save)
         ESC – Exit Option menu


                                                                                              SEM5000.002
    www.qedenv.com                                                          © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 101 of 151
   SEM5000 Surface Emissions Monitor                         Page 9 of 43

   Operating Manual
     USING THE SEM5000
     Turning the instrument ON

   Press and hold the ON/OFF button for few seconds, until the display is activated.
   The start-up sequence includes several steps:




   The Landtec Logo is displayed

   Information about the version of the instrument firmware, serial number of the instrument,
   next recommended calibration date is displayed

   NOTE: If there is existing data stored in the instrument’s memory from a previous survey,
   the message “DATA TO DOWNLOAD” will appear at the bottom of the screen.




   The instrument will warm up. The warm up lasts approximately 20-30 seconds.

   NOTE: The instrument’s functions are not available during the warm up period.


   Once the warm up and calibration are complete, the four LED lights will blink and the alarm
   will sound

   A concentration level will be displayed. This is the actual measurement of methane in the
   atmosphere. Naturally occurring methane levels in atmosphere are typically 2.5ppm

   The SEM5000 is now ready to operate




                                                                                               SEM5000.002
    www.qedenv.com                                                           © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 102 of 151
   SEM5000 Surface Emissions Monitor                         Page 10 of 43

   Operating Manual
   Press the Function button to turn off the pump.




   An “X” will appear over the pump icon in the upper left corner to indicate that the pump is
   off.

      Turning the instrument OFF

   To switch off the instrument, press and hold the ON/OFF button [A] for a few seconds.
   A shut off message will appear on the display and will count down to shut off.


      Using GPS

   Upon start up, the GPS is not active. It must be activated prior to field calibration.

   NOTE: Data is only acquired and saved when the GPS is active

      GPS Activation

      •   Push the Selector dial to display the Option menu
      •   Use the Selector dial to scroll through options to ”ON/OFF GPS”
      •   Push the Selector dial to turn on the GPS




      •   Press the selector dial to confirm the selection. An “X” will appear over the GPS globe
          icon at the top of the screen while it attempts to acquire a signal
      •   Once the signal has been acquired, the “X” over the GPS icon will be replaced by the
          letters “GPS” with alternating blue and white dots at the corners of the icon

   NOTE: GPS must be activated in order for the instrument to save any scan data




                                                                                                  SEM5000.002
    www.qedenv.com                                                              © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 103 of 151
   SEM5000 Surface Emissions Monitor                         Page 11 of 43

   Operating Manual


    Icon            Description                       Icon           Description

                    GPS active but waiting for                       GPS off
                    signal

                    GPS active                                       Save location


   NOTE: The GPS module is a high-performance receiver with the ability to track up to 20
   satellites.
   Start up time for the GPS module can vary according to the strength of the actual signal
   received.
   The presence of high trees or buildings, aerial power lines or other obstructions will affect
   the signal. Typically, in an open area, the GPS will fix in 1 to 3 minutes.
   In the event of signal loss during the survey, the instrument will continue to log gas values
   and will associate the to the last saved tracked GPS position until the signal is reacquired.
      SEM5000 Set Up


   Once GPS has been activated, survey parameters will need to be set up. Gas Exceedance
   levels and data storage preferences must be selected.
      •    Push the Selector dial to display the Option menu and scroll to the “Select Gas
           500/250/100” option and press the Selector dial to display the gas concentration
           menu
      •    Scroll to choose 500, 250 or 100 parts per million and push the Selector dial to store
           your choice




      •    Push the Selector dial and scroll to the “Log” option
      •    Press the selector dial again to choose “ON” or “OFF”




                                                                                                SEM5000.002
    www.qedenv.com                                                            © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 104 of 151
   SEM5000 Surface Emissions Monitor                         Page 12 of 43

   Operating Manual
      NOTE: Once logging has been turned “ON” or “OFF” it will remain in that mode until
      changed by the user.
      The “Log” function must be turned “ON” in order for the SEM5000 to automatically save
      survey readings.
      When the “Log” function is not activated, the word “OFF” will appear at the bottom of
      the display screen.
      When the “Log” function is activated, the percent symbol, (%), will be displayed at the
      bottom of the screen. During the survey, this will indicate the percentage of available
      memory that has been used.

      •   Press the Selector dial and scroll to the “Select Save Interval” option and push the
          Selector dial to display time save options




      •   Scroll to select auto save time, (1 second to 10 seconds), and press again to confirm
          your selection




      NOTE: If you do not wish to utilize the Auto Save function, bypass the “Select Save
      Interval” option and instead activate the “Manual Save” option.
      This option will allow you to use the “Function” button to manually save readings at
      desired intervals.

      •   The instrument is now ready for field calibration




                                                                                               SEM5000.002
    www.qedenv.com                                                           © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 105 of 151
   SEM5000 Surface Emissions Monitor                         Page 13 of 43

   Operating Manual
     Field Calibration


   Field calibration consists of three alternating measurements between two calibration gases,
   (zero air and methane)
      •   Connect demand-flow gas regulator(s) to calibration gas bottles




   NOTE: The regulator flow must be a minimum of 0.6L/min to avoid restricting the pump.
   The SEM5000 package is provided with one demand-flow regulator with a C10 fitting. It is
   recommended that two regulators be used, (one per bottle), for ease of calibration.

      •   Push the Selector Dial, scroll to the “Start Test” option and press the Selector dial
          again




      •   The instrument will guide you through the field calibration procedure with alternating
          icons appearing in the upper left corner of the screen to indicate
              •   Air
              •   Gas250/500
              •   Upwind Test
              •   Downwind Test
      •   The screen will also display instructions to start, stop and track each test




                                                                                                 SEM5000.002
    www.qedenv.com                                                             © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 106 of 151
   SEM5000 Surface Emissions Monitor                         Page 14 of 43

   Operating Manual
      •   Once you have selected “Start Test”, the screen will display the instructions, “Press F
          to start Air 1”




     Air Test 1


      •   Connect the tubing from the gas regulator for the zero air calibration gas to the
          sample inlet of the SEM5000




   NOTE: If the tube is not fully inserted into the sample inlet of the SEM5000, the
   concentration readings during field calibration may appear to be erratic and difficult to
   stabilize.

      •   Press the Function, (F) button
      •   The pump will start and the display will begin to count down as the zero air is drawn
          into the SEM5000




      •   Once the reading has stabilized on the display, press the Function, (F) button again to
          stop the pump and complete Air Test 1
      •   Stabilization will take approximately 20-30 seconds




                                                                                               SEM5000.002
    www.qedenv.com                                                           © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 107 of 151
   SEM5000 Surface Emissions Monitor                         Page 15 of 43

   Operating Manual
      •   Once you stop the pump to complete Air Test 1, the screen will display the
          instructions, “Press F to start Gas 1”




     Gas Test 1


      •   Disconnect the zero air tube from the sample inlet of the SEM5000 and connect the
          tubing from the gas regulator to the methane calibration gas to the sample inlet of
          the SEM5000




      •   Press the Function, (F) button
      •   The sample concentration display will count up to the highest reading as it samples
          the bottled gas
      •   The gas test is timed and will continue for twenty seconds. The remaining time is
          displayed above the sample concentration level




      •   Once the 20 second test time is complete, the message “TEST OK SAVED” will appear
          on screen.
      •   When “TEST OK SAVED” appears, remove the tube from the sample inlet of the
          SEM5000
             •    The pump will continue to run for several seconds to clear any residual
                  methane from the chamber before the next test begins.



                                                                                              SEM5000.002
    www.qedenv.com                                                          © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 108 of 151
   SEM5000 Surface Emissions Monitor                         Page 16 of 43

   Operating Manual
      •   After purging for several seconds, the pump will shut off automatically




      •   After the pump shuts off, the instructions “Press F to start Air 2” will appear




     Air Test 2


      •   Connect the tubing from the gas regulator for the zero air calibration gas to the
          sample inlet of the SEM5000
      •   Press the Function, (F) button
      •   The pump will start and the display will begin to count down as the zero air is drawn
          into the SEM5000
      •   Once the reading has stabilized on the display, (this will take approximately 30
          seconds), press the Function button again to stop the pump and complete Air Test 2




      •   Once you stop the pump to complete Air Test 2, the screen will display the
          instructions, “Press F to start Gas 2”




                                                                                                SEM5000.002
    www.qedenv.com                                                            © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 109 of 151
   SEM5000 Surface Emissions Monitor                         Page 17 of 43

   Operating Manual
     Gas Test 2


      •   Disconnect the zero air tube from the sample inlet of the SEM5000 and connect the
          tubing from the gas regulator to the methane calibration gas to the sample inlet of
          the SEM5000
      •   Press the Function, (F) button
      •   The sample concentration display will count up to the highest reading as it samples
          the bottled gas
      •   The gas test is timed and will continue for twenty seconds. The remaining time is
          displayed above the sample concentration level




      •   Once the 20 second test time is complete, the message “TEST OK SAVED” will appear
          on screen.
      •   When “TEST OK SAVED” appears, remove the tube from the sample inlet of the
          SEM5000
             •    The pump will continue to run for several seconds to clear any residual
                  methane from the chamber before the next test begins.
      •   After purging for several seconds, the pump will shut off automatically




      •   After the pump shuts off, the instructions, “Press F to start Air 3” will appear




                                                                                                SEM5000.002
    www.qedenv.com                                                            © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 110 of 151
   SEM5000 Surface Emissions Monitor                         Page 18 of 43

   Operating Manual
     Air Test 3


      •   Connect the tubing from the gas regulator for the zero air calibration gas to the
          sample inlet of the SEM5000
      •   Press the Function, (F) button
      •   The pump will start and the display will begin to count down as the zero air is drawn
          into the SEM5000




      •   Once the reading has stabilized on the display, (this will take approximately 20 to 30
          seconds), press the Function button again to stop the pump and complete Air Test 3
      •   Once you stop the pump to complete Air Test 3, the screen will display the
          instructions, “Press F to start Gas 3”




     Gas Test 3


      •   Disconnect the zero air tube from the sample inlet of the SEM5000 and connect the
          tubing from the gas regulator to the methane calibration gas to the sample inlet of
          the SEM5000
      •   Press the Function, (F) button
      •   The sample concentration display will count up to the highest reading as it samples
          the bottled gas
      •   The gas test is timed and will continue for twenty seconds. The remaining time is
          displayed above the sample concentration level




                                                                                               SEM5000.002
    www.qedenv.com                                                           © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 111 of 151
   SEM5000 Surface Emissions Monitor                         Page 19 of 43

   Operating Manual
      •   Once the 20 second test time is complete, the message “TEST OK SAVED” will appear
          on screen.
      •   When “TEST OK SAVED” appears, remove the tube from the sample inlet of the
          SEM5000
             •   The pump will continue to run for several seconds to clear any residual
                 methane from the chamber before the next test begins.
      •   After purging for several seconds, the pump will shut off automatically




      •   After the pump shuts off, the screen will display the instructions, “Press F to start Up
          Wind Test”




     Up Wind Test


      •   Move to your established “Up Wind” test location and press the Function button, (F)
          to start the Up Wind test
      •   The Up Wind test is is a timed test and will draw a sample of atmosphere in through
          the sample inlet for 30 seconds
      •   The time remaining in the Up Wind test will be displayed above the sample
          concentration level




                                                                                                SEM5000.002
    www.qedenv.com                                                            © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 112 of 151
   SEM5000 Surface Emissions Monitor                         Page 20 of 43

   Operating Manual
      •   Once the test is complete, the pump will automatically shut off and the instruction
          “Press F to start Down Wind test” will be displayed




     Down Wind Test


      •   Move to your established “Down Wind” test location and press the Function, (F)
          button to start the Down Wind test
      •   The Down Wind test is is a timed test and will draw a sample of atmosphere in
          through the sample inlet for 30 seconds
      •   The time remaining in the Down Wind test will be displayed above the sample
          concentration level




      •   Once the test is complete, the pump will automatically shut off and the instruction
          “Press F to start SURVEY” will be displayed




      •   Field calibration is now complete and the calculated exceedance value is displayed in
          the lower right corner




                                                                                              SEM5000.002
    www.qedenv.com                                                          © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 113 of 151
   SEM5000 Surface Emissions Monitor                         Page 21 of 43

   Operating Manual
   NOTE: The exceedance value displayed is the average of the three air/gas test and the Up
   Wind and Down Wind tests to account for existing background levels. This calculated value
   will be the alarm threshold for an exceedance and will be stored in the SEM5000 memory
   for the remainder of the day.
   If your SEM event will span multiple days, you will need to perform a new field calibration at
   the beginning of each day.
   If you plan to survey multiple sites on the same day, you will need to perform field
   calibration at each site.

      •   Connect the extendable sample probe to the sample inlet of the SEM5000, press the
          Function button, (F) and begin your survey
      Functions
      Data Save Options


   LOG – Activates the Auto Save function. When “LOG” is enabled, the SEM5000 will
   automatically save readings as you continue your survey. It will stop saving only if the pump is
   turned off or when the instrument is shut down.
   The SEM5000 is constantly reading the concentration as the sample is drawn in. It in LOG
   mode, it automatically saves a reading every second, by default. Auto Save intervals can be
   customized with the Sel.Save Interval option.
   Sel. Save Interval – Allows the user to customize the Auto Save intervals. By scrolling with the
   Selector Dial, the user can choose save intervals of 1 second to 10 seconds.
   Manual Save – This option allows the user to save readings manually at desired intervals.
   When choosing this option, the Auto Save feature is disabled. Using the Selector Dial, the
   user will scroll through the options menu and use the “ON/OFF Pump” option to start and
   stop the pump during the survey. Once the pump has started, the user will walk the
   predetermined scan path. The SEM5000 will be taking samples and displaying concentrations
   but will not be automatically saving any data. When the user wishes to save a reading, they
   will press the Function button and that specific reading will be saved. In Manual Save mode, a
   reading will be saved every time the Function button is pressed.
   Save Event – This feature allows the user to save additional points during Auto Save. If there
   is a point of particular interest that the user wants to note or remember, they will use the
   Selector Dial to scroll through to the Manual Save option and press the Selector Dial to save
   that specific location as an event point.




                                                                                                SEM5000.002
    www.qedenv.com                                                            © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 114 of 151
   SEM5000 Surface Emissions Monitor                         Page 22 of 43

   Operating Manual
      Delete Memory


      •   To delete the data stored in the instrument, press the Selector Dial and rotate it until
          the Option menu displays DELETE MEMORY.

      •   Press the Selector Dial to confirm the selection.
             o A second message will appear to verify that you wish to delete the data.

      •   If you are certain that you wish to proceed, turn the Selector Dial until YES appears on
          the screen and press the Selector Dial again.




   NOTE: The SEM5000 will store up to 480 hours of scan data before the memory must be
   deleted.

      Concentration Measurement

   The SEM5000 is able to measure the methane selectively, eliminating potential for cross-gas
   effects, in a range 0-100% VOL. In the range 0-1000 the scale displayed is PPM. If more than
   1%, or 10,000PPM, the displayed scale is %VOL.

   The SEM5000 measures in Absolute Mode, providing an accurate reading of the sample and
   ambient methane concentrations. The measurement reading is shown on the display in Parts
   Per Million (PPM). Upon start up, the pump will run and measure and display the ambient
   CH4 concentrations. Normal levels of CH4 in atmosphere are approximately 2.5 PPM.

   The SEM5000 is designed to alarm at exceedance levels of 100ppm, 250ppm and 500ppm.
   The user must establish the desired exceedance threshold level prior to daily field calibration,
   (see “SEM5000 Set Up”).


      Alarms


   The SEM5000 features an audible acoustic alarm and flashing LED alarm lights.

   The acoustic alarm sounds and the LED flashes, when the instrument is switched ON and
   when the measured gas has exceeded the alarm threshold.
   The acoustic alarm can be enabled or disabled by using the Selector Dial and Options menu.



                                                                                                SEM5000.002
    www.qedenv.com                                                            © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 115 of 151
   SEM5000 Surface Emissions Monitor                         Page 23 of 43

   Operating Manual
   When the alarm is turned off, the alarm icon appears crossed on the display. When the
   measured gas concentration exceeds the alarm threshold the LED flashes, even when the
   acoustic alarm is disabled. As a safety precaution, the LED alarm lights cannot be disabled.


      Backlight and Contrast


   To change the display illumination, push the “Start” button until you reach the desired
   illumination. The display has 4 levels of illumination.

   To adjust the contrast of the display, press the Selector Dial and scroll through the Options
   menu until “LCD contrast” appears. Rotate the Selector Dial to increase or decrease the
   amount of contrast, (from 10% to 100%).
   Press the Selector Dial to confirm the selection.


      Bluetooth


   Bluetooth is always active and the icon appears in the lower, left-hand corner of the display.


   Note: For further information please contact Technical Support at QED at (800) 968-2026 or
   email landtec_support@qedenv.com.




                                                                                                SEM5000.002
    www.qedenv.com                                                            © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 116 of 151
   SEM5000 Surface Emissions Monitor                         Page 24 of 43

   Operating Manual
     MAINTENANCE
     Changing the Battery



                                                        3MM Allen Key

                                                         Battery Pack




                                                    Remove all four screws




                                                  Remove discharged battery




                                              Replace with fully charged battery
                                                     and tighten screws




           Replace the battery only in non-hazardous locations.




                                                                                          SEM5000.002
    www.qedenv.com                                                      © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 117 of 151
   SEM5000 Surface Emissions Monitor                         Page 25 of 43

   Operating Manual
     Charging the Battery

   The SEM5000 is supplied with rechargeable battery pack (PBLO.NNNN.YY 3,7V 4Ah Code
   205014). The battery can only be charged using the approved CCLO charger (code 201006)
   and power supply cord (Code423007), supplied with the unit.

   To charge the battery:
       • Remove it from the SEM5000, (see “Changing the Battery”)
       • Plug the 9-pin connector into the battery’s Battery Charger/Data Download connector




      •   Plug the power supply cord into the center power port of the charger




      •   Plug the other end into a standard electrical outlet.
      •   It is recommended to connect the charger with the power supply according the figure
          below, using the two polarity connector in conformity with the maximum authorized
          voltage Um equal to 15V




      •   The charger’s indicator light will glow red when the instrument is charging and will
          turn green to indicate that the charge is complete

   The duration of the complete charge cycle is typically 4 hours 30 min.
   The typical autonomy of the device in operation is 10 hours at ambient temperature and with
   the backlight ON.
   Many factors, such as ambient temperature, activation of the backlight or the alarms can
   affect this duration.




                                                                                              SEM5000.002
    www.qedenv.com                                                          © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 118 of 151
   SEM5000 Surface Emissions Monitor                         Page 26 of 43

   Operating Manual
   The battery is Lithium ion technology. This battery pack is not restricted according the
   European and international regulations of dangerous goods. Therefore, the device can be
   transported by plane following the requirements of the labelling of the package.

   The charge level of the battery is shown with a battery icon in the upper, right-hand corner of
   the screen. It displays three levels of charge. The last level corresponds to the last 30 minutes
   of operation at 20°C.


             Do Not Charge batteries in temperatures below zero degrees C.
             Do not charge batteries in hazardous areas
             Do not charge battery when connected to SEM5000


   NOTE: The SEM5000 battery charger can also be used to connect the instrument directly to
   your PC for data download if Bluetooth is not available on your computer.
   Leave the battery connected to the SEM5000
   Plug the 9-pin connector into the battery’s battery charger/download connector




   Plug the provided USB cable into the “USB 2” port on the battery charger and connect the
   other end to your PC




                                                                                                 SEM5000.002
    www.qedenv.com                                                             © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 119 of 151
   SEM5000 Surface Emissions Monitor                         Page 27 of 43

   Operating Manual
     Replacing the Water Trap Filter




                                                Remove filter holder by turning
                                                     counter clockwise




                                                   Replace water trap filter




                                                 Replace filter holder and turn
                                                   clockwise to lock in place




   NOTE: The water trap filter should be checked and changed periodically. It is recommended
   that it be changed prior to each SEM event. At a minimum, it should be checked quarterly
   and is recommended to be checked weekly during periods of heavy use.




                                                                                            SEM5000.002
    www.qedenv.com                                                        © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 120 of 151
   SEM5000 Surface Emissions Monitor                         Page 28 of 43

   Operating Manual
      Extendable Sample Probe Maintenance
      Replacing the Dust Filters


   The SEM5000 extendable sample probe has two dust filters. The first is a sintered bronze
   dust filter for course particles and is located inside the windscreen and the end of the wand.
   The second is a cellulose fiber filter for fine dust particles and is located behind the
   windscreen.
   Both of these filters should be replaced periodically. It is recommended that, at a minimum,
   they be changed at the beginning of each SEM event. You may need to change them more
   often, depending on individual site conditions.


   To change the bronze dust filter:




                                   Using a 13mm socket, unscrew the bronze dust filter and
                                   remove it from its position inside the windscreen




                                   Discard the old filter and replace it with a new filter




                                   Tighten the filter with your fingers and, if necessary, use
                                   the 13mm socket for final tighten




                                                                                                  SEM5000.002
    www.qedenv.com                                                              © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 121 of 151
   SEM5000 Surface Emissions Monitor                         Page 29 of 43

   Operating Manual
   To change the cellulose dust filter:




                                  Unscrew and remove windscreen from the end of the
                                  sample probe




                                  Once the windscreen has been removed, remove and
                                  discard the cellulose filter from the filter holder at the
                                  end of the wand




                                  Replace the discarded filter with a new cellulose filter




                                  Replace and hand-tighten the windscreen




                                                                                                 SEM5000.002
    www.qedenv.com                                                             © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 122 of 151
   SEM5000 Surface Emissions Monitor                         Page 30 of 43

   Operating Manual
     Replacing the Sample Tubing


   The SEM5000 exdentable sample probe contains a 5-foot section of tubing that directs the
   sample into the instrument. Should the tube become kinked or break, it must be replaced to
   avoid restricting the pump or causing errors in the concentration readings.
   To replace the tubing:




                                    Unscrew and remove the windscreen from the end of
                                    the sample probe




                                    Remove the cellulose dust filter from the end of the
                                    filter holder




                                    Unscrew and remove the nut at the top of the filter
                                    holder and remove the filter holder from the end of the
                                    sample probe




                                    Using a 3mm allen wrench, release the nut inside the
                                    filter holder




                                                                                            SEM5000.002
    www.qedenv.com                                                        © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 123 of 151
   SEM5000 Surface Emissions Monitor                         Page 31 of 43

   Operating Manual



                            Hold the tube, unscrew the filter holder and remove the
                            quick-connect fitting from inside the filter holder




                            Remove the old tubing from the quick-connect fitting




                            Remove the old tubing from the handle end of the
                            sample probe




                            Feed replacement tubing into the handle end and push
                            it all the way through the probe




                            Connect the replacement tubing to the quick-connect
                            fitting




                                                                                     SEM5000.002
    www.qedenv.com                                                 © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 124 of 151
   SEM5000 Surface Emissions Monitor                         Page 32 of 43

   Operating Manual



                             Screw the quick-connect fitting back into the filter
                             holder and hand-tighten




                             Use the 3mm allen wrench to provide a final tighten




                             Replace the cellulose dust filter in the end of the filter
                             holder




                             Replace the filter holder on the end of the sample probe
                             and tighten the nut at the top of the filter holder




                             Replace and hand-tighten the windscreen




                                                                                         SEM5000.002
    www.qedenv.com                                                     © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 125 of 151
   SEM5000 Surface Emissions Monitor                         Page 33 of 43

   Operating Manual
     Factory Calibration

   It is recommended that your SEM5000 be sent to QED biennially, (every two years), for
   inspection and calibration.
   Your instrument’s recommended calibration due date is shown on the unit’s display screen at
   start up.




                                                                                            SEM5000.002
    www.qedenv.com                                                        © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 126 of 151
   SEM5000 Surface Emissions Monitor                         Page 34 of 43

   Operating Manual
      INSTRUMENT SPECIFICATIONS
   The SEM5000 uses an internal membrane pump. The typical flow is 0.8 l/m. The minimum
   flow is 0.6 l/m. The maximum flow is 1 l/m.
   The use of accessories, such as the probe, can slightly reduce this flow. It is advised to only
   use the parts and accessories supplied by QED.

   The gas sample entrance connector has a size of D2 X D4 mm.

   A hydrophobic internal filter protects the device against any entrance of dust or water. It is
   strongly advised to use an external dust filter in order to avoid the accumulation of dirt in the
   internal filter.

   NOTE: The water trap filter is not designed to protect against chemicals.


             The aspiration of water or impurities may cause malfunction of the pneumatic
             circuits and in some cases may damage the sensors.


    Target gas                      Methane
    Measurement ranges              1-10000ppm
                                    0.1% - 100% v/v (option)
    Sensitivity                     1ppm
    Threshold of sensitivity        0.3ppm

    Accuracy                        +/-0.7ppm for [1 ; 10ppm]
                                    +/-10% relative up to 10000
    Response time                   T90 = 2.5 seconds
                                    T90 = 3.5 seconds with probe

    Environmental        working Humidity : from 5% to 80% relative humidity
    conditions
                                    Temperature : -25°C to +50°C
                                    In a non-condensing atmosphere
                                    Pressure : Atmospheric pressure 1013mb ±100mb

    Power supply                    Specific Li ion rechargeable battery pack
                                    3,7V – 4000mA/h
                                    Recharging duration: 4 hours 30 min



                                                                                                  SEM5000.002
    www.qedenv.com                                                              © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 127 of 151
   SEM5000 Surface Emissions Monitor                         Page 35 of 43

   Operating Manual
    Autonomy                      10 hours at 20°C (with backlight activated)
                                  8 hours at extreme temperatures with backlight activated
    Case                          Carbon reinforced polyamide with fiberglass
                                  Dimensions: L x w x h = 229 x 97 x 109mm
                                  Weight: 1.3Kg (in operation)
    Protection level              IP65
    Environmental         storage Humidity : < 95% relative humidity
    conditions         (excluding
                                  Temperature : -40°C to +60°C
    batteries)


    Sampling flowrate             0.8 l/min.; [0.6 ; 1l/min.]
    User interface                Large Display: matrix of 240x128
                                  Selector Dial: Scroll menu for a rapid and easy selection
                                  3 Keys for a direct activation of the functions
    Alarms                        Threshold of the methane concentration
                                  Pump stopped

    Sound level of the buzzer 85 dB (A)
    (30cm)

    Indicators of the device Measurement mode
    status
                             Battery level
                                  Pump
                                  Communication
    Electrical connections        Multiplug for battery charger and for a communication with
                                  a computer.
                                  Equipped with a security ring.
    Gas connections               Quick-connect gas inlet coupling with locking mechanism:
                                  suction rod on the right side.
                                  Quick-connect gas outlet coupling.
    Carrying Straps               Synthetic band, 30mm




                                                                                               SEM5000.002
    www.qedenv.com                                                           © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 128 of 151
   SEM5000 Surface Emissions Monitor                         Page 36 of 43

   Operating Manual
      TROUBLE SHOOTING

            Problem                 Possible Cause                         Solution
    Acoustic alarm and           GAS alarm           Concentration measured above the alarm threshold.
    flashing of the LED lights

    The display shows the        Pump stopped        The pump has stopped due to ingress of water or a
    message ERROR PUMP,                              high quantity of dust. Check/change water and dust
    LED flashing and the icon                        filters.
    is crossed

                                 Low Battery
    Flashing of the Battery                          Battery charge is low. When icon flashes, the battery
    icon                                             will still provide about 30 minutes of use (at +20°C).

                                                     Swap battery with fully charged spare and continue
                                                     with your scan.

    Display shows: LOW           Dead Battery        The battery charge has been fully depleted. The
    BATTERY                                          SEM5000 will shut itself down.
                                                     Swap battery with fully charged spare and continue
                                                     with your scan.

    Display shows: NO COMM       Communication has   Turn off and restart SEM5000. If the error persists,
    FROM LASER                   failed              contact the service.

    Display shows: LASER         Communication has   Turn off and restart SEM5000. If the error persists,
    SENSOR ERROR 130             failed              contact the service.

    Display shows: LASER         Communication has   Turn off and restart SEM5000. If the error persists,
    SENSOR ERROR 135             failed              contact the service.

    Display shows: LASER         Communication has   Turn off and restart SEM5000. If the error persists,
    SENSOR ERROR 142             failed              contact the service.

    Display shows: LASER         Communication has   Turn off and restart SEM5000. If the error persists,
    SENSOR ERROR 144             failed              contact the service.

    Display shows: LASER         Communication has   Turn off and restart SEM5000. If the error persists,
    SENSOR ERROR 150             failed              contact the service.



   Note: For further information please contact Technical Support at QED at (800) 968-2026 or
   email landtec_support@qedenv.com.




                                                                                                    SEM5000.002
    www.qedenv.com                                                                © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 129 of 151
   SEM5000 Surface Emissions Monitor                         Page 37 of 43

   Operating Manual
      Pump Error


   The instrument detects when the pump flow is compliant, otherwise the pump stops, the
   LEDs light up, the icon of the pump shows a cross and you will see the message "PUMP
   ERROR" is displayed.




   The instrument detects when the pump flow is restricted or blocked. The pump stops, the
   LEDs light up, the icon of the pump shows a cross and you will see the message "PUMP
   ERROR" is displayed on the screen.
   If this error occurs, turn off the SEM5000, check the water trap filter and probe ends for
   potential restrictions. Once you have cleared any restrictions, restart the instrument.

   If you want to turn the pump off manually, press the Selector Dial, scroll to the "ON / OFF
   Pump" option and press the dial again. Once pressed, the “Pump” icon will be displayed with
   an “X”, indicating that the pump is off.


   NOTE: This menu is available only when the GPS is activated and the “Save Location” icon is
   shown on the display. When the pump is off, the display shows five horizontal lines “-----"



      Restarting the Pump


      •   Press the Function button
      •   The “X” over the pump icon will disappear and the pump will start again

   The field in the upper, left-hand corner of the screen can display two different icons:
   When the GPS is off, the “Pump” icon is displayed.
   When the GPS is on, the “Save Location” icon is displayed.


   Note: For further information please contact Technical Support at QED at (800) 968-2026 or
   email landtec_support@qedenv.com.




                                                                                                SEM5000.002
    www.qedenv.com                                                            © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 130 of 151
   SEM5000 Surface Emissions Monitor                         Page 38 of 43

   Operating Manual
     REPLACEMENT PARTS


     Part Number                                           Description

    SEM-CASE       SEM5000 Carrying Case for Instrument, Telescoping Handle and Expendable Accessories

    SEM-SCASE      SEM5000 Soft Carrying Case, (fanny-pack style), for Instrument only

    SEM-STRAP      SEM5000 Two-Point Carrying Strap

    SEM-PROBE      SEM5000 Telescoping Probe Handle with windscreen. Extends to 4' 3"

    SEM-SP         SEM5000 Windscreen for Telescoping Probe

    SEM-BATT       SEM5000 Battery Pack

    SEM-BC         SEM5000 Battery Charger with USB Download Cable

    SEM-CBC        SEM5000 12V Car Charger for Battery

    SEM-QC         SEM5000 On-Demand Test Gas Regulator. Male Thread, for use with gas cylinders with
                   C10 fitting. 0.6L/min flow rate

    SEM-TUBE       SEM5000 Tubing for Probe Handle. Priced Per Foot.

    SEM-WFK10      SEM5000 Water Trap Filter Kit. Includes: 10 Hydrophobic Filters, 25mm PTFE 45um. For
                   use in Removable Filter Holder

    SEM-DFKB       SEM5000 Dust Filter Kit for extendable sample probe. Includes: 10 Bronze Dust Filters for
                   Insertion in end of Sample Probe

    SEM-DFKC       SEM5000 Dust Filter Kit for extendable sample probe. Includes: 25 Cellulose Dust Filters
                   for insertion in end of sample probe

    SEM-HOLD       SEM5000 Removable Filter Holder for Hydrophobic Filter

    CGCH4-500      Calibration gas for SEM. CH4 500ppm / Balance Air, 105L bottle

    CGAIR-0        Calibration gas for SEM. Air - Ultra Zero Grade, 105L bottle




                                                                                                       SEM5000.002
    www.qedenv.com                                                                   © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 131 of 151
   SEM5000 Surface Emissions Monitor                         Page 39 of 43

   Operating Manual
     SEM5000 WARRANTY
   This instrument is guaranteed, to the original end user purchaser, against defect in materials
   and workmanship for a period of 3 years from the date of the shipment to the user.
   During this period QED will repair or replace defective parts on an exchange basis.
   The decision to repair or replace will be determined by QED.
   To maintain this warranty, the purchaser must perform maintenance and calibration as
   prescribed in the operating manual.
   Normal wear and tear, and parts damaged by abuse, misuse, negligence or accidents are
   specifically excluded from the warranty.


   Note: For further information please contact Technical Support at QED at (800) 968-2026 or
   email landtec_support@qedenv.com.




                                                                                               SEM5000.002
    www.qedenv.com                                                           © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 132 of 151
   SEM5000 Surface Emissions Monitor                         Page 40 of 43

   Operating Manual
     APPENDIX A – SAFE USE OF THE INSTRUMENT
   The information contained in these safety instructions must be followed in addition to the
   warnings in the user manual supplied to the customer.
     Laser Radiation
   The SEM5000 contains an invisible laser source. The instrument is classified Class 1 according
   European standards.
   Do not open the device




     Other Precautions for Usage
      The charging of the batteries must be performed in a safe place with the appropriate
      external adapter.
       The instrument is dedicated to measurements in ambient air or can accept gas mixture
       containing non-corrosive chemical products. In case of the presence of gas mixture
       except that hydrocarbon and neutral gases, contact QED to verify the compatibility with
       the device.
       Testing and Maintenance
   The checks and maintenance of certified equipment should be performed according to the
   criteria of the standard EN60079-17.
      Repair
   In the event of malfunction or damage is recommended to send the equipment to QED for
   repair.

   Note: For further information please contact Technical Support at QED at (800) 968-2026 or
   email landtec_support@qedenv.com.




                                                                                              SEM5000.002
    www.qedenv.com                                                          © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 133 of 151
   SEM5000 Surface Emissions Monitor                         Page 41 of 43

   Operating Manual
      APPENDIX B – BLUETOOTH MODULE COMPLIANCE
   The Bluetooth module has a QDID registered with the Bluetooth SIG :
   QDID: B014867
      United States
   The device contains Transmitter Module FCC ID: T9J-RN42. This device complies with Part 15
   of the FCC Rules.
   Operation is subject to the following two conditions: (1) this device may not cause harmful
   interference, and (2) this device must accept any interference
   received, including interference that may cause undesired operation.
   This equipment has been tested and found to comply with the limits for a Class B digital device,
   pursuant to part 15 of the FCC Rules. These limits are designed to provide reasonable
   protection against harmful interference in a residential installation. This equipment generates,
   uses and can radiate radio frequency energy, and if not installed and used in accordance with
   the instructions, may cause harmful interference to radio communications. However, there is
   no guarantee that interference will not occur in a particular installation. If this equipment does
   cause harmful interference to radio or television reception, which can be determined by
   turning the equipment off and on, the user is encouraged to try to correct the interference by
   one or more of the following measures:
   • Reorient or relocate the receiving antenna.
   • Increase the separation between the equipment and receiver.
   • Connect the equipment into an outlet on a circuit different from that to which the receiver
   is connected.
   • Consult the dealer or an experienced radio/TV technician for help.
     Canada
   The device contains transmitter module IC: 6514A-RN42.
   This device complies with Industry Canada license exempt RSS standard(s). Operation is subject
   to the following two conditions: (1) this device may not cause interference, and (2) this device
   must accept any interference, including interference that may cause undesired operation of
   the device.
   Le présent appareil est conforme aux CNR d'Industrie Canada applicables aux appareils radio
   exempts de licence. L'exploitation est autorisée aux deux conditions suivantes: (1) l'appareil ne
   doit pas produire de brouillage, et (2) l'utilisateur de l'appareil doit accepter tout brouillage
   radioélectrique subi, même si le brouillage est susceptible d'en compromettre le
   fonctionnement.


                                                                                                 SEM5000.002
    www.qedenv.com                                                             © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 134 of 151
   SEM5000 Surface Emissions Monitor                         Page 42 of 43

   Operating Manual
   Under Industry Canada regulations, this radio transmitter may only operate using an antenna
   of a type and maximum (or lesser) gain approved for the transmitter by Industry Canada. To
   reduce potential radio interference to other users, the antenna type and its gain should be so
   chosen that the equivalent isotropically radiated power (e.i.r.p.) is not more than that
   necessary for successful communication.
   Conformément à la réglementation d'Industrie Canada, le présent émetteur radio peut
   fonctionner avec une antenne d'un type et d'un gain maximal (ou inférieur) approuvé pour
   l'émetteur par Industrie Canada. Dans le but de réduire les risques de brouillage
   radioélectrique à l'intention des autres utilisateurs, il faut choisir le type d'antenne et son gain
   de sorte que la puissance isotrope rayonnée équivalente (p.i.r.e.) ne dépasse pas l'intensité
   nécessaire à l'établissement d'une communication satisfaisante.
      Europe
   The Bluetooth module has been tested to R&TTE Directive 1999/5/EC Essential Requirements
   for Health and Safety (Article (3.1(a)), Electromagnetic Compatibility (EMC) (Article 3.1(b)), and
   Radio (Article 3.2) and are summarized below :




                                                                                                   SEM5000.002
    www.qedenv.com                                                               © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 135 of 151
   SEM5000 Surface Emissions Monitor                         Page 43 of 43

   Operating Manual
     APPENDIX C – EU DECLARATION OF CONFORMITY



   QED Environmental Systems, Inc. declares that the product, SEM5000 ATEX, is in conformity with
   the provisions of the following EU directives and that the standards and/or technical
   specifications referenced below have been applied:

    -With the annex II of the 2014/34/ EU directive from 26 April 2016
    - With the EN 60079-0 : 2012 + A11 :2013 - Explosive atmospheres – Part 0: Equipment –
    General requirements
    - With the EN 60079-11:2012 - Explosive atmospheres - Part 11. Equipment protection by
    intrinsic safety « i »
    - With the EN 60079-28:2015 - Explosive atmospheres - Part 28. Protection of equipment
    and transmission systems using optical radiation.
    - With the 2014/53/UE Directive RED (Radio Equipment Directive) of 12th August 2016:
    Electromagnetic compatibility ETSI EN 301 489-1; ETSI EN 301 489-17 ; ETSI EN 301 489-19 ;
    EN 61326-1 (2012) ; Radio FCC 15.107/109 + ICES 003
    - Protection level of the envelop: Degrees of protection provided by enclosures EN 60529 Oct
    1992
    - Safety of laser products: EN 60825-1:2014 + A1 (IEC)
    - Certificate of calibration: according ISO/IEC 17025
    - Transport of Lithium ion rechargeable battery; Battery pack non restricted for transport
    according to the UN3480 & UN3481 - Recommendations on the transport of dangerous
    goods
    - With the type of apparatus that have been examined and fully approved by the INERIS
    notified body, rue J. Taffanel, 60550 Verneuil en Halatte (France), organization registered
    under the number 0080 and for which INERIS has issued a EU-Type examination certificate
    under the number: INERIS 18 ATEX 0029X.


   The manufacturing plant in Bolzano has been registered under the number
   N° TPS 17 ATEX Q 53690 008 by the TUV SUD Zertifizierstelle München, notified body
   registered under the number 0123.


   This declaration is exclusively issued under the responsibility of the manufacturer or, where
   appropriate, by the authorized representative.




                                                                                             SEM5000.002
    www.qedenv.com                                                         © QED Environmental Systems Inc.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 136 of 151


      APPENDIX B   ROUTE MAP




                                    Page 3 of 5
                                    COLFAX STREET




                                                   END
                                                                                                                                            W. 15th AVENUE




                                                                                                                         CALHOUN STREET




                                                                                                                         THOMPKINS STREET




                                                                                                                         GERRY STREET




                                                                                                                         CLINTON STREET
                                                                      START
                                                                                                                                                             USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 137 of 151




                                                                                               PROPERTY
                                                                                               BOUNDARY




                                              BURR STREET
                               AREA (Typ.)
                               INACCESSIBLE
                                                                              W. 19th AVENUE




                                                Source: http://gis.iu.edu/isdp_dl/map/m10000.html
                                                                                                                  0




                                                Note: All Locations are approximate
SURFACE EMISSION MONITORING ROUTE PLAN
Gary Sanitary Landfill
                                                                                                                                 N




Gary, Lake County, Indiana
                                                                                                          Scale




Project # 19-0076
                                                                                                                  300'
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 138 of 151


      APPENDIX C   EXCEEDANCE FORM




                                     Page 4 of 5
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 139 of 151
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 140 of 151


      APPENDIX D     USEPA NEW SOURCE PERFORMANCE STANDARDS (NSPS), 40 CFR 60.775
      (C) AND (D) AND 40 CFR 60, APPENDIX A, METHOD 21




                                     Page 5 of 5
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 141 of 151



                  METHOD 21—DETERMINATION OF VOLATILE ORGANIC COMPOUND LEAKS

                                         1.0 Scope and Application

       1.1 Analytes.


                            Analyte                                              CAS No.
  Volatile Organic Compounds (VOC)                                No CAS number assigned.

       1.2 Scope. This method is applicable for the determination of VOC leaks from process
  equipment. These sources include, but are not limited to, valves, flanges and other connections,
  pumps and compressors, pressure relief devices, process drains, open-ended valves, pump and
  compressor seal system degassing vents, accumulator vessel vents, agitator seals, and access door
  seals.

        1.3 Data Quality Objectives. Adherence to the requirements of this method will enhance the
  quality of the data obtained from air pollutant sampling methods.

                                          2.0 Summary of Method

       2.1 A portable instrument is used to detect VOC leaks from individual sources. The instrument
  detector type is not specified, but it must meet the specifications and performance criteria contained
  in section 6.0. A leak definition concentration based on a reference compound is specified in each
  applicable regulation. This method is intended to locate and classify leaks only, and is not to be used
  as a direct measure of mass emission rate from individual sources.

                                                3.0 Definitions

      3.1 Calibration gas means the VOC compound used to adjust the instrument meter reading to a
  known value. The calibration gas is usually the reference compound at a known concentration
  approximately equal to the leak definition concentration.

       3.2 Calibration precision means the degree of agreement between measurements of the same
  known value, expressed as the relative percentage of the average difference between the meter
  readings and the known concentration to the known concentration.

       3.3 Leak definition concentration means the local VOC concentration at the surface of a leak
  source that indicates that a VOC emission (leak) is present. The leak definition is an instrument
  meter reading based on a reference compound.

       3.4 No detectable emission means a local VOC concentration at the surface of a leak source,
  adjusted for local VOC ambient concentration, that is less than 2.5 percent of the specified leak
  definition concentration. that indicates that a VOC emission (leak) is not present.

        3.5 Reference compound means the VOC species selected as the instrument calibration basis
  for specification of the leak definition concentration. (For example, if a leak definition concentration is
  10,000 ppm as methane, then any source emission that results in a local concentration that yields a
  meter reading of 10,000 on an instrument meter calibrated with methane would be classified as a
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 142 of 151


  leak. In this example, the leak definition concentration is 10,000 ppm and the reference compound is
  methane.)

      3.6 Response factor means the ratio of the known concentration of a VOC compound to the
  observed meter reading when measured using an instrument calibrated with the reference
  compound specified in the applicable regulation.

       3.7 Response time means the time interval from a step change in VOC concentration at the
  input of the sampling system to the time at which 90 percent of the corresponding final value is
  reached as displayed on the instrument readout meter.

                                       4.0 Interferences [Reserved]

                                                 5.0 Safety

        5.1 Disclaimer. This method may involve hazardous materials, operations, and equipment. This
  test method may not address all of the safety problems associated with its use. It is the responsibility
  of the user of this test method to establish appropriate safety and health practices and determine the
  applicability of regulatory limitations prior to performing this test method.

        5.2 Hazardous Pollutants. Several of the compounds, leaks of which may be determined by this
  method, may be irritating or corrosive to tissues (e.g., heptane) or may be toxic (e.g., benzene,
  methyl alcohol). Nearly all are fire hazards. Compounds in emissions should be determined through
  familiarity with the source. Appropriate precautions can be found in reference documents, such as
  reference No. 4 in section 16.0.

                                       6.0 Equipment and Supplies

       A VOC monitoring instrument meeting the following specifications is required:

       6.1 The VOC instrument detector shall respond to the compounds being processed. Detector
  types that may meet this requirement include, but are not limited to, catalytic oxidation, flame
  ionization, infrared absorption, and photoionization.

        6.2 The instrument shall be capable of measuring the leak definition concentration specified in
  the regulation.

       6.3 The scale of the instrument meter shall be readable to ±2.5 percent of the specified leak
  definition concentration.

        6.4 The instrument shall be equipped with an electrically driven pump to ensure that a sample
  is provided to the detector at a constant flow rate. The nominal sample flow rate, as measured at the
  sample probe tip, shall be 0.10 to 3.0 l/min (0.004 to 0.1 ft3/min) when the probe is fitted with a glass
  wool plug or filter that may be used to prevent plugging of the instrument.

      6.5 The instrument shall be equipped with a probe or probe extension or sampling not to
  exceed 6.4 mm ( 1⁄4 in) in outside diameter, with a single end opening for admission of sample.

       6.6 The instrument shall be intrinsically safe for operation in explosive atmospheres as defined
  by the National Electrical Code by the National Fire Prevention Association or other applicable
  regulatory code for operation in any explosive atmospheres that may be encountered in its use. The
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 143 of 151


  instrument shall, at a minimum, be intrinsically safe for Class 1, Division 1 conditions, and/or Class
  2, Division 1 conditions, as appropriate, as defined by the example code. The instrument shall not be
  operated with any safety device, such as an exhaust flame arrestor, removed.

                                      7.0 Reagents and Standards

       7.1 Two gas mixtures are required for instrument calibration and performance evaluation:

       7.1.1 Zero Gas. Air, less than 10 parts per million by volume (ppmv) VOC.

       7.1.2 Calibration Gas. For each organic species that is to be measured during individual source
  surveys, obtain or prepare a known standard in air at a concentration approximately equal to the
  applicable leak definition specified in the regulation.

        7.2 Cylinder Gases. If cylinder calibration gas mixtures are used, they must be analyzed and
  certified by the manufacturer to be within 2 percent accuracy, and a shelf life must be specified.
  Cylinder standards must be either reanalyzed or replaced at the end of the specified shelf life.

       7.3 Prepared Gases. Calibration gases may be prepared by the user according to any accepted
  gaseous preparation procedure that will yield a mixture accurate to within 2 percent. Prepared
  standards must be replaced each day of use unless it is demonstrated that degradation does not
  occur during storage.

        7.4 Mixtures with non-Reference Compound Gases. Calibrations may be performed using a
  compound other than the reference compound. In this case, a conversion factor must be determined
  for the alternative compound such that the resulting meter readings during source surveys can be
  converted to reference compound results.

                      8.0 Sample Collection, Preservation, Storage, and Transport

      8.1 Instrument Performance Evaluation. Assemble and start up the instrument according to the
  manufacturer's instructions for recommended warmup period and preliminary adjustments.

       8.1.1 Response Factor. A response factor must be determined for each compound that is to be
  measured, either by testing or from reference sources. The response factor tests are required before
  placing the analyzer into service, but do not have to be repeated at subsequent intervals.

        8.1.1.1 Calibrate the instrument with the reference compound as specified in the applicable
  regulation. Introduce the calibration gas mixture to the analyzer and record the observed meter
  reading. Introduce zero gas until a stable reading is obtained. Make a total of three measurements
  by alternating between the calibration gas and zero gas. Calculate the response factor for each
  repetition and the average response factor.

        8.1.1.2 The instrument response factors for each of the individual VOC to be measured shall be
  less than 10 unless otherwise specified in the applicable regulation. When no instrument is available
  that meets this specification when calibrated with the reference VOC specified in the applicable
  regulation, the available instrument may be calibrated with one of the VOC to be measured, or any
  other VOC, so long as the instrument then has a response factor of less than 10 for each of the
  individual VOC to be measured.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 144 of 151


        8.1.1.3 Alternatively, if response factors have been published for the compounds of interest for
  the instrument or detector type, the response factor determination is not required, and existing
  results may be referenced. Examples of published response factors for flame ionization and catalytic
  oxidation detectors are included in References 1-3 of section 17.0.

       8.1.2 Calibration Precision. The calibration precision test must be completed prior to placing the
  analyzer into service and at subsequent 3-month intervals or at the next use, whichever is later.

        8.1.2.1 Make a total of three measurements by alternately using zero gas and the specified
  calibration gas. Record the meter readings. Calculate the average algebraic difference between the
  meter readings and the known value. Divide this average difference by the known calibration value
  and multiply by 100 to express the resulting calibration precision as a percentage.

       8.1.2.2 The calibration precision shall be equal to or less than 10 percent of the calibration gas
  value.

       8.1.3 Response Time. The response time test is required before placing the instrument into
  service. If a modification to the sample pumping system or flow configuration is made that would
  change the response time, a new test is required before further use.

        8.1.3.1 Introduce zero gas into the instrument sample probe. When the meter reading has
  stabilized, switch quickly to the specified calibration gas. After switching, measure the time required
  to attain 90 percent of the final stable reading. Perform this test sequence three times and record the
  results. Calculate the average response time.

       8.1.3.2 The instrument response time shall be equal to or less than 30 seconds. The instrument
  pump, dilution probe (if any), sample probe, and probe filter that will be used during testing shall all
  be in place during the response time determination.

       8.2 Instrument Calibration. Calibrate the VOC monitoring instrument according to section 10.0.

       8.3 Individual Source Surveys.

        8.3.1 Type I—Leak Definition Based on Concentration. Place the probe inlet at the surface of
  the component interface where leakage could occur. Move the probe along the interface periphery
  while observing the instrument readout. If an increased meter reading is observed, slowly sample
  the interface where leakage is indicated until the maximum meter reading is obtained. Leave the
  probe inlet at this maximum reading location for approximately two times the instrument response
  time. If the maximum observed meter reading is greater than the leak definition in the applicable
  regulation, record and report the results as specified in the regulation reporting requirements.
  Examples of the application of this general technique to specific equipment types are:

       8.3.1.1 Valves. The most common source of leaks from valves is the seal between the stem
  and housing. Place the probe at the interface where the stem exits the packing gland and sample
  the stem circumference. Also, place the probe at the interface of the packing gland take-up flange
  seat and sample the periphery. In addition, survey valve housings of multipart assembly at the
  surface of all interfaces where a leak could occur.

        8.3.1.2 Flanges and Other Connections. For welded flanges, place the probe at the outer edge
  of the flange-gasket interface and sample the circumference of the flange. Sample other types of
  nonpermanent joints (such as threaded connections) with a similar traverse.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 145 of 151


       8.3.1.3 Pumps and Compressors. Conduct a circumferential traverse at the outer surface of the
  pump or compressor shaft and seal interface. If the source is a rotating shaft, position the probe inlet
  within 1 cm of the shaft-seal interface for the survey. If the housing configuration prevents a
  complete traverse of the shaft periphery, sample all accessible portions. Sample all other joints on
  the pump or compressor housing where leakage could occur.

       8.3.1.4 Pressure Relief Devices. The configuration of most pressure relief devices prevents
  sampling at the sealing seat interface. For those devices equipped with an enclosed extension, or
  horn, place the probe inlet at approximately the center of the exhaust area to the atmosphere.

        8.3.1.5 Process Drains. For open drains, place the probe inlet at approximately the center of
  the area open to the atmosphere. For covered drains, place the probe at the surface of the cover
  interface and conduct a peripheral traverse.

      8.3.1.6 Open-ended Lines or Valves. Place the probe inlet at approximately the center of the
  opening to the atmosphere.

      8.3.1.7 Seal System Degassing Vents and Accumulator Vents. Place the probe inlet at
  approximately the center of the opening to the atmosphere.

      8.3.1.8 Access door seals. Place the probe inlet at the surface of the door seal interface and
  conduct a peripheral traverse.

        8.3.2 Type II—“No Detectable Emission”. Determine the local ambient VOC concentration
  around the source by moving the probe randomly upwind and downwind at a distance of one to two
  meters from the source. If an interference exists with this determination due to a nearby emission or
  leak, the local ambient concentration may be determined at distances closer to the source, but in no
  case shall the distance be less than 25 centimeters. Then move the probe inlet to the surface of the
  source and determine the concentration as outlined in section 8.3.1. The difference between these
  concentrations determines whether there are no detectable emissions. Record and report the results
  as specified by the regulation. For those cases where the regulation requires a specific device
  installation, or that specified vents be ducted or piped to a control device, the existence of these
  conditions shall be visually confirmed. When the regulation also requires that no detectable
  emissions exist, visual observations and sampling surveys are required. Examples of this technique
  are:

       8.3.2.1 Pump or Compressor Seals. If applicable, determine the type of shaft seal. Perform a
  survey of the local area ambient VOC concentration and determine if detectable emissions exist as
  described in section 8.3.2.

        8.3.2.2 Seal System Degassing Vents, Accumulator Vessel Vents, Pressure Relief Devices. If
  applicable, observe whether or not the applicable ducting or piping exists. Also, determine if any
  sources exist in the ducting or piping where emissions could occur upstream of the control device. If
  the required ducting or piping exists and there are no sources where the emissions could be vented
  to the atmosphere upstream of the control device, then it is presumed that no detectable emissions
  are present. If there are sources in the ducting or piping where emissions could be vented or
  sources where leaks could occur, the sampling surveys described in section 8.3.2 shall be used to
  determine if detectable emissions exist.

       8.3.3 Alternative Screening Procedure.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 146 of 151


        8.3.3.1 A screening procedure based on the formation of bubbles in a soap solution that is
  sprayed on a potential leak source may be used for those sources that do not have continuously
  moving parts, that do not have surface temperatures greater than the boiling point or less than the
  freezing point of the soap solution, that do not have open areas to the atmosphere that the soap
  solution cannot bridge, or that do not exhibit evidence of liquid leakage. Sources that have these
  conditions present must be surveyed using the instrument technique of section 8.3.1 or 8.3.2.

        8.3.3.2 Spray a soap solution over all potential leak sources. The soap solution may be a
  commercially available leak detection solution or may be prepared using concentrated detergent and
  water. A pressure sprayer or squeeze bottle may be used to dispense the solution. Observe the
  potential leak sites to determine if any bubbles are formed. If no bubbles are observed, the source is
  presumed to have no detectable emissions or leaks as applicable. If any bubbles are observed, the
  instrument techniques of section 8.3.1 or 8.3.2 shall be used to determine if a leak exists, or if the
  source has detectable emissions, as applicable.

                                                  9.0 Quality Control

  Section Quality control measure                                               Effect
  8.1.2     Instrument calibration              Ensure precision and accuracy, respectively, of instrument
            precision check                     response to standard.
  10.0      Instrument calibration
                                       10.0 Calibration and Standardization

       10.1 Calibrate the VOC monitoring instrument as follows. After the appropriate warmup period
  and zero internal calibration procedure, introduce the calibration gas into the instrument sample
  probe. Adjust the instrument meter readout to correspond to the calibration gas value.

       NOTE: If the meter readout cannot be adjusted to the proper value, a malfunction of the analyzer is indicated
  and corrective actions are necessary before use.

                                      11.0 Analytical Procedures [Reserved]

                                12.0 Data Analyses and Calculations [Reserved]

                                      13.0 Method Performance [Reserved]

                                       14.0 Pollution Prevention [Reserved]

                                       15.0 Waste Management [Reserved]

                                                   16.0 References

       1. Dubose, D.A., and G.E. Harris. Response Factors of VOC Analyzers at a Meter Reading of
  10,000 ppmv for Selected Organic Compounds. U.S. Environmental Protection Agency, Research
  Triangle Park, NC. Publication No. EPA 600/2-81051. September 1981.

       2. Brown, G.E., et al. Response Factors of VOC Analyzers Calibrated with Methane for
  Selected Organic Compounds. U.S. Environmental Protection Agency, Research Triangle Park, NC.
  Publication No. EPA 600/2-81-022. May 1981.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 147 of 151


       3. DuBose, D.A. et al. Response of Portable VOC Analyzers to Chemical Mixtures. U.S.
  Environmental Protection Agency, Research Triangle Park, NC. Publication No. EPA 600/2-81-110.
  September 1981.

      4. Handbook of Hazardous Materials: Fire, Safety, Health. Alliance of American Insurers.
  Schaumberg, IL. 1983.
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 148 of 151




                       APPENDIX 4

                     Cover Integrity SOP
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 149 of 151



  Closed Gary Sanitary Landfill
  Cover Integrity SOP
  1.0 Introduction
  The existing landfill final cover system consists of a geosynthetic clay liner (GCL) overlain by a 3-
  foot thick protective cover layer consisting of sand. Within the sand, stormwater collection piping
  directs infiltrating rainfall to the toe of the landfill slope. American Beachgrass was used for the
  vegetative cover.

  In accordance with the Consent Decree and the 40 CFR 60, Subpart WWW [§ 60.755(c)(5)] New
  Source Performance Standards (NSPS) for municipal solid waste landfills, a program to monitor for
  cover integrity and implement cover repairs as necessary on a monthly basis will be implemented.
  This monthly inspection monitoring and maintenance of the cover system is necessary to maintain
  the integrity of the landfill cover relative to its intended purpose. Maintaining the cover integrity is
  important to minimize erosion, damage to the GCL, and environmental impacts.

  2.0 Monthly Cover Integrity Inspections
  The Cover Integrity Inspections are to be performed monthly. The following items will be inspected
  and then cover repairs will be implemented as necessary:

         Slope drainage (inspect for ponded areas)

         Evidence of stressed vegetation from gas or leachate seeps

         Vegetation quality (large areas of bare sand, surface cracks, fissures, exposed GCL)

         Erosion on cover and slopes

         Damage from external sources (e.g., vehicles, animals, etc.)

  Areas exhibiting any of the conditions listed above shall be further evaluated to determine cause
  and appropriate corrective actions. Inspection personnel will record and report any observations in
  detail on the “Monthly Cover Integrity Inspection Form” provided as Attachment 1 to this SOP.

  3.0 Inspection Records
  All cover integrity inspections forms, including improper conditions found and a description of
  cover repairs, will be saved every month for future use or reference.

  4.0 Cover Repairs
  Inspection personnel will review the noted monthly observations with the designated landfill
  supervisor to identify and schedule corrective actions and/or repairs that are deemed necessary.
  Any improper conditions found during inspection shall be corrected as soon as possible. Inspection
  personnel will record a description of cover repairs including dates of repair work on the bottom of
  the “Monthly Cover Integrity Inspection Form” provided as Attachment 1 to this SOP.


                                                                                                          1
USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 150 of 151




                                    Attachment 1

                       Monthly Cover Integrity Inspection Form
          USDC IN/ND case 2:20-cv-00386-TLS-JEM document 2-1 filed 10/27/20 page 151 of 151

                                                                     Closed Gary Sanitary Landfill
                                                                 Monthly Cover Integrity Inspection Form


Date:                                                                                    Inspector Name:

Weather Conditions:


                                                                   Was Item Inspected?         Provide Description of Any Improper Condition(s) Observed,
                    Perform the Following
                                                                     Yes         No                       and Course of Action Taken (if any)




Confirm positive drainage (no ponded areas)




Inspect for evidence of stressed vegetation from gas or
leachate seeps




Inspect vegetation quality (large areas of bare sand, surface
cracks, fissures, exposed GCL)




Inspect for erosion on cover and slopes




Inspect for damage from external sources (e.g. vehicles,
animals, etc.)




Description of cover repairs including date(s) of repair work:




Inspector Signature (once repair work is complete):
